Exhibit 10.66

 

--------------------------------------------------------------------------------

$285,000,000

CREDIT AGREEMENT

among

SBA SENIOR FINANCE, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

TORONTO DOMINION (TEXAS) LLC,

as Administrative Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION and

LEHMAN COMMERCIAL PAPER INC.,

as Co-Syndication Agents,

and

CITICORP NORTH AMERICA, INC. and

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

Dated as of January 18, 2008

 

--------------------------------------------------------------------------------

TD SECURITIES (USA) LLC,

as Lead Arranger and Joint Bookrunner,

WACHOVIA CAPITAL MARKETS, LLC,

as Co-Lead Arranger and Joint Bookrunner

and

CITICORP NORTH AMERICA, INC.,

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES INC. and

LEHMAN BROTHERS INC.,

as Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page Section 1. DEFINITIONS    1

1.1.

  

Defined Terms

   1

1.2.

  

Other Definitional Provisions

   23 Section 2. AMOUNT AND TERMS OF Revolving Credit COMMITMENTS    23

2.1.

  

Revolving Credit Commitments

   23

2.2.

  

Procedure for Revolving Credit Borrowing

   24

2.3.

  

Repayment of Loans; Evidence of Debt

   24

2.4.

  

Commitment Fees, etc.

   25

2.5.

  

Optional Termination or Reduction of Revolving Credit Commitments

   25

2.6.

  

Optional Prepayments

   25

2.7.

  

Mandatory Prepayments

   26

2.8.

  

Conversion and Continuation Options

   26

2.9.

  

Minimum Amounts and Maximum Number of Eurodollar Tranches

   27

2.10.

  

Interest Rates and Payment Dates

   27

2.11.

  

Computation of Interest and Fees

   28

2.12.

  

Inability to Determine Interest Rate

   28

2.13.

  

Pro Rata Treatment and Payments

   29

2.14.

  

Requirements of Law

   30

2.15.

  

Taxes

   31

2.16.

  

Indemnity

   33

2.17.

  

Illegality

   33

2.18.

  

Change of Lending Office

   33

2.19.

  

Increase of Revolving Credit Commitments

   34 Section 3. LETTERS OF CREDIT    35

3.1.

  

L/C Commitment

   35

3.2.

  

Procedure for Issuance of Letter of Credit

   35

3.3.

  

Fees and Other Charges

   36

3.4.

  

L/C Participations

   36

3.5.

  

Reimbursement Obligation of the Borrower

   37

3.6.

  

Obligations Absolute

   37

3.7.

  

Letter of Credit Payments

   38

3.8.

  

Applications

   38 Section 4. REPRESENTATIONS AND WARRANTIES    38

4.1.

  

Financial Condition

   38

4.2.

  

No Change

   39

4.3.

  

Corporate Existence; Compliance with Law

   39

4.4.

  

Corporate Power; Authorization; Enforceable Obligations

   39

4.5.

  

No Legal Bar

   39

4.6.

  

No Material Litigation

   40

4.7.

  

No Default

   40

 

-i-



--------------------------------------------------------------------------------

4.8.

  

Ownership of Property; Liens

   40

4.9.

  

Intellectual Property

   40

4.10.

  

Taxes

   40

4.11.

  

Federal Regulations

   41

4.12.

  

Labor Matters

   41

4.13.

  

ERISA

   41

4.14.

  

Investment Company Act; Other Regulations

   41

4.15.

  

Subsidiaries

   42

4.16.

  

Use of Proceeds

   42

4.17.

  

Environmental Matters

   42

4.18.

  

Accuracy of Information, etc.

   43

4.19.

  

Security Documents

   43

4.20.

  

Solvency

   44

4.21.

  

Real Property Leases

   44

4.22.

  

FCC and FAA Matters; State Regulatory Compliance

   44 Section 5. CONDITIONS PRECEDENT    45

5.1.

  

Conditions to Effectiveness

   45

5.2.

  

Conditions to Each Extension of Credit

   47 Section 6. AFFIRMATIVE COVENANTS    48

6.1.

  

Financial Statements

   48

6.2.

  

Certificates; Other Information

   49

6.3.

  

Payment of Obligations

   50

6.4.

  

Conduct of Business and Maintenance of Existence, etc.

   50

6.5.

  

Maintenance of Property; Insurance

   50

6.6.

  

Inspection of Property; Books and Records; Discussions

   53

6.7.

  

Notices

   53

6.8.

  

Environmental Laws

   54

6.9.

  

Additional Collateral, etc.

   55

6.10.

  

Further Assurances

   56

6.11.

  

Cash Management

   56 Section 7. NEGATIVE COVENANTS    57

7.1.

  

Financial Condition Covenants.

   57

7.2.

  

Limitation on Indebtedness

   57

7.3.

  

Limitation on Liens

   58

7.4.

  

Limitation on Fundamental Changes

   59

7.5.

  

Limitation on Disposition of Property

   59

7.6.

  

Limitation on Restricted Payments

   60

7.7.

  

Limitation on Investments

   61

7.8.

  

Limitation on Modifications of Certain Documents

   62

7.9.

  

Limitation on Transactions with Affiliates

   62

7.10.

  

Limitation on Sales and Leasebacks

   62

7.11.

  

Limitation on Negative Pledge Clauses

   63

7.12.

  

Limitation on Restrictions on Subsidiary Distributions

   63

7.13.

  

Limitation on Lines of Business

   63

 

-ii-



--------------------------------------------------------------------------------

7.14.

  

Limitation on Hedge Agreements

   63

7.15.

  

Limitation on Changes in Fiscal Periods

   63

7.16.

  

Restrictions on Activities of the CMBS Manager

   63 Section 8. EVENTS OF DEFAULT    63 Section 9. THE AGENTS    67

9.1.

  

Appointment

   67

9.2.

  

Delegation of Duties

   67

9.3.

  

Exculpatory Provisions

   67

9.4.

  

Reliance by Agents

   67

9.5.

  

Notice of Default

   68

9.6.

  

Non-Reliance on Agents and Other Lenders

   68

9.7.

  

Indemnification

   69

9.8.

  

Agent in Its Individual Capacity

   69

9.9.

  

Successor Administrative Agent

   69

9.10.

  

Authorization to Release Liens

   70

9.11.

  

The Co-Syndication Agents; Co-Documentation Agents

   70 Section 10. MISCELLANEOUS    70

10.1.

  

Amendments and Waivers

   70

10.2.

  

Notices

   71

10.3.

  

No Waiver; Cumulative Remedies

   72

10.4.

  

Survival of Representations and Warranties

   72

10.5.

  

Payment of Expenses

   72

10.6.

  

Successors and Assigns; Participations and Assignments

   74

10.7.

  

Adjustments; Set-off

   77

10.8.

  

Counterparts

   77

10.9.

  

Severability

   78

10.10.

  

Integration

   78

10.11.

  

GOVERNING LAW

   78

10.12.

  

Submission To Jurisdiction; Waivers

   78

10.13.

  

Acknowledgments

   78

10.14.

  

Confidentiality; Public Disclosure

   79

10.15.

  

Release of Collateral Security and Guarantee Obligations

   80

10.16.

  

Accounting Changes

   80

10.17.

  

Delivery of Lender Addenda

   81

10.18.

  

WAIVERS OF JURY TRIAL

   81

 

-iii-



--------------------------------------------------------------------------------

ANNEXES: A  

Acceptable Tenants

SCHEDULES: 1.1  

Pricing Grid

4.15  

Subsidiaries

4.19  

UCC Filing Jurisdictions

7.2(d)  

Existing Indebtedness

7.2(f)  

Seller Subordination Terms

7.3(f)  

Existing Liens

EXHIBITS: A  

Form of Guarantee and Collateral Agreement

B  

Form of Compliance Certificate

C  

Form of Closing Certificate

D  

Form of Assignment and Acceptance

E-1  

Form of Legal Opinion of Holland & Knight LLP

E-2  

Form of Legal Opinion of Thomas P. Hunt, Esq., General Counsel of the Loan
Parties

F  

Form of Note

G  

Form of Exemption Certificate

H  

Form of Lender Addendum

I  

Form of Letter of Credit Request

J  

Form of Borrowing Notice

K  

Form of New Lender Supplement

L  

Form of Revolving Credit Commitment Increase Supplement

M  

Form of Deposit Account Control Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of January 18, 2008, among SBA SENIOR FINANCE, INC.,
a Florida corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION and LEHMAN COMMERCIAL PAPER
INC., as Co-Syndication Agents, CITICORP NORTH AMERICA, INC. and JPMORGAN CHASE
BANK, N.A., as Co-Documentation Agents, and TORONTO DOMINION (TEXAS) LLC, as
administrative agent (in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders agree to make certain
extensions of credit to the Borrower; and

WHEREAS, the Lenders are willing to make such extensions of credit solely on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2005 Securitization Arrangements”: the collective reference to the transactions
and agreements, including the CMBS Management Agreement and the CMBS Loan
Agreement, described in the Offering Memorandum dated November 4, 2005 issued by
SBA CMBS Trust in respect of the CMBS Series 2005-1, and all transactions
related thereto.

“2005 Securitization Subsidiaries”: the collective reference to (i) SBA CMBS-1
Depositor LLC, SBA CMBS-1 Holdings LLC and each of their Subsidiaries and
(ii) SBA Network Management, Inc., in each case so long as such Persons are
subject to the 2005 Securitization Arrangements.

“2006 Securitization Arrangements”: the collective reference to the transactions
and agreements, including the CMBS Management Agreement, described in the
Offering Memorandum dated October 30, 2006 issued by SBA CMBS Trust in respect
of the CMBS Series 2006-1, and all transactions related thereto.

“2006 Securitization Subsidiaries”: the collective reference to (i) SBA CMBS-1
Depositor LLC, SBA CMBS-1 Holdings LLC and each of their Subsidiaries and
(ii) SBA Network Management, Inc., in each case so long as such Persons are
subject to the 2006 Securitization Arrangements.



--------------------------------------------------------------------------------

“Acceptable Tenant”: any Person that (a) has a contract with the Borrower or any
of its Subsidiaries to locate wireless transmission antennae on a Tower and
(b) either (i) is listed on Annex A or (ii) has been approved in writing by the
Administrative Agent.

“Account Collateral”: as defined in the Deposit Account Control Agreement.

“Additional Securitization Arrangements”: the collective reference to the
transactions and agreements, including the Additional Securitization Management
Agreement, pursuant to which certain Subsidiaries of the Borrower owning Towers
are converted to special purpose entities and released from all of their
obligations under the Loan Documents or Towers currently owned or subsequently
acquired or built by the Borrower or any of its Subsidiaries are sold or
otherwise transferred to special purpose entities, and pursuant to which
certificates or evidences of Indebtedness are issued to third party investors
backed by the cash flows and asset value of such Towers, and all transactions
related thereto.

“Additional Securitization Management Agreement”: any management agreement
having materially the same substance as the CMBS Management Agreement and
entered into in connection with the Additional Securitization Arrangements,
pursuant to which a direct or indirect Subsidiary or Subsidiaries of the Parent
performs for the Additional Securitization Subsidiaries functions reasonably
necessary to maintain, market, operate, manage and administer the Towers subject
to the Additional Securitization Arrangements.

“Additional Securitization Subsidiaries”: the collective reference to the
entities that are subject to the Additional Securitization Arrangements so long
as such entities are so subject and to the extent such entities are prohibited
from guaranteeing any of the Obligations.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Co-Documentation Agents, the
Co-Syndication Agents and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Effective Date, the aggregate amount of such Lender’s Revolving
Credit Commitments at such time and (b) thereafter, the amount of such Lender’s
Revolving Credit Commitment then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 

2



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Annualized Borrower EBITDA”: for any fiscal quarter, (x) the sum (without
duplication) of (a) the Consolidated Adjusted EBITDA for such quarter, less CMBS
Tower Cash Flow for such quarter (as reported to the CMBS Trustee pursuant to
the CMBS Loan Agreement and, if any, the Person acting in a capacity analogous
to the CMBS Trustee pursuant to any Additional Securitization Arrangements),
plus (b) the lesser of $2,000,000 and the actual amount of selling, general and
administrative expenses attributable to the Parent or Holdings during such
quarter which were included in the determination of the items specified in
clause (a) above, plus (c) the actual amount of cash management fees paid under
the CMBS Management Agreement and, if any, any Additional Securitization
Management Agreement (as reported to the CMBS Trustee pursuant to the CMBS Loan
Agreement and, if any, the Person acting in a capacity analogous to the CMBS
Trustee pursuant to any Additional Securitization Arrangements) and received by
the Borrower or any Subsidiary Guarantor relating to such quarter, in each case
determined on a pro forma basis after giving effect to all acquisitions or
dispositions of assets made by the Borrower and its Subsidiaries from the
beginning of such quarter through and including the date on which Annualized
Borrower EBITDA is determined (including any related financing transactions) as
if such acquisitions and dispositions had occurred at the beginning of such
quarter, multiplied by (y) four. For purposes of making the computation referred
to above, (A) acquisitions that have been made by the Borrower or any of its
Subsidiaries, including through mergers or consolidations and including any
related financing transactions, during such quarter or subsequent to such
quarter and on or prior to such date of determination shall be deemed to have
occurred on the first day of such quarter and (B) the Consolidated Adjusted
EBITDA attributable to Excluded Subsidiaries and to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to such date of determination, shall be excluded.

“Annualized Cash Interest Expense”: for any fiscal quarter, (x) the total cash
interest expense of the Borrower and its Subsidiaries for such quarter with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries (in
each case, including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing in accordance with GAAP), multiplied by (y) four.

“Applicable Margin”: for each Revolving Loan, the rate per annum set forth on
the Pricing Grid.

 

3



--------------------------------------------------------------------------------

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, including a Letter of Credit Request substantially in the
form of Exhibit I, requesting the Issuing Lender to open a Letter of Credit.

“Arrangers”: TD Securities (USA) LLC and Wachovia Capital Markets, LLC.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (b), (c), (d),
(f) or (i) of Section 7.5) which yields gross proceeds to the Borrower or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$1,000,000.

“Assignee”: as defined in Section 10.6(c).

“Assignor”: as defined in Section 10.6(c).

“Attributable Debt”: as to any sale and leaseback transaction, at the time of
determination, the present value (discounted at the rate of interest implicit in
such transaction, determined in accordance with GAAP) of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction (including any period for which such
lease has been extended or may, at the option of the lessor, be extended).

“Available Revolving Credit Commitment”: as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Revolving Credit Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next  1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the rate publicly
quoted from time to time by The Wall Street Journal as the “prime rate” (or, if
The Wall Street Journal ceases quoting a prime rate, the highest per annum rate
of interest published from time to time by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
as of the opening of business on the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loans”: Revolving Credit Loans for which the applicable rate of
interest is based upon the Base Rate.

“Benefitted Lender”: as defined in Section 10.7.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

4



--------------------------------------------------------------------------------

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Revolving Credit Loans
hereunder.

“Borrowing Notice”: with respect to any request for borrowing of Revolving
Credit Loans hereunder, a notice from the Borrower, substantially in the form
of, and containing the information prescribed by, Exhibit J, delivered to the
Administrative Agent.

“Business Day”: (i) for all purposes other than as covered by clause (ii) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of

 

5



--------------------------------------------------------------------------------

acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

“CMBS Debt Service Coverage Ratio”: the “Debt Service Coverage Ratio” as defined
in the CMBS Loan Agreement.

“CMBS Loan Agreement”: the Amended and Restated Loan and Security Agreement,
dated as of November 18, 2005, between SBA Properties, Inc. and SBA CMBS-1
Depositor LLC, as amended by the First Loan and Security Agreement Supplement
and Amendment, dated as of November 18, 2005, between SBA Properties, Inc. and
SBA CMBS-1 Depositor LLC, as further amended by the Second Loan and Security
Agreement Supplement and Amendment, dated as of November 6, 2006, among SBA
Properties, Inc., as Initial Borrower, SBA Towers, Inc., SBA Puerto Rico, Inc.,
SBA Sites, Inc., SBA Towers USVI, Inc. and SBA Structures, Inc., as Additional
Borrowers, and Midland Loan Services, Inc., as Servicer on behalf of LaSalle
Bank National Association, as Trustee, as the same may be amended, supplemented
or otherwise modified from time to time in accordance with Section 7.8 and the
other terms hereof and the terms thereof.

“CMBS Management Agreement”: the Management Agreement, dated as of November 18,
2005, as amended by the Joinder and Amendment to Management Agreement, dated as
of November 6, 2006, among SBA Network Management, Inc., SBA Properties, Inc.,
SBA Towers, Inc., SBA Puerto Rico, Inc., SBA Sites, Inc., SBA Towers USVI, Inc.
and SBA Structures, Inc., as the same may be amended, supplemented or otherwise
modified from time to time in accordance with Section 7.8 and the other terms
hereof and the terms thereof.

“CMBS Manager”: the “Manager” as defined in the CMBS Loan Agreement.

“CMBS Series 2005-1”: the Commercial Mortgage Pass-Through Certificates, Series
2005-1, issued in connection with the 2005 Securitization Arrangements.

“CMBS Series 2006-1”: the Commercial Mortgage Pass-Through Certificates, Series
2006-1, issued in connection with the 2006 Securitization Arrangements.

“CMBS Tower Cash Flow”: for any period, site leasing revenue less the cost of
site leasing revenues (excluding deferred lease origination costs amortization,
maintenance capital expenditures, depreciation, amortization and accretion to
the extent included in the cost of site leasing revenues) of the Securitization
Subsidiaries for such period, all determined on a consolidated basis and in
accordance with GAAP, but excluding the non-cash impact of straightlining
revenue or ground lease expense as required by FAS 13.

 

6



--------------------------------------------------------------------------------

“CMBS Trustee”: the Person then acting as “Trustee” as defined in the CMBS Loan
Agreement.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: Citicorp North America, Inc. and JPMorgan Chase Bank,
N.A.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment Fee Rate”: 0.50% per annum.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Communications Act”: the Communications Act of 1934, and any similar or
successor federal statute, and the rules and regulations of the FCC thereunder,
all as amended and as may be in effect from time to time.

“Consolidated Adjusted EBITDA”: for any period, Consolidated Net Income for such
period plus, without duplication, the sum of:

(i) provision for taxes based on income or profits of the Parent and its
Subsidiaries and Securitization Subsidiaries for such period, including
franchise taxes, to the extent that such provision for taxes was deducted in
computing such Consolidated Net Income, plus

(ii) Consolidated Interest Expense of the Parent and its Subsidiaries and
Securitization Subsidiaries for such period determined in accordance with GAAP,
whether paid or accrued and whether or not capitalized (including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, amortization of gain or loss from
previously settled Hedge Agreements and net payments (if any) pursuant to Hedge
Agreements), to the extent that any such expense was deducted in computing such
Consolidated Net Income, plus

 

7



--------------------------------------------------------------------------------

(iii) all preferred stock dividends paid or accrued in respect of the Parent’s
and its Subsidiaries’ preferred stock to Persons other than the Parent or a
Wholly Owned Subsidiary of the Parent other than preferred stock dividends paid
by the Parent in shares of preferred stock that is not Disqualified Stock to the
extent that such dividends were deducted in computing such Consolidated Net
Income, plus

(iv) depreciation, accretion, amortization (including amortization of goodwill
and other intangibles) and other non-cash expenses, including non-cash
compensation and non-cash ground lease expense, (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period) of the Parent and its Subsidiaries and
Securitization Subsidiaries for such period to the extent that such
depreciation, accretion, amortization and other non-cash expenses were deducted
in computing such Consolidated Net Income, minus

(v) non-cash items increasing such Consolidated Net Income for such period
(including but not limited to non-cash leasing revenue), minus

(vi) interest income of the Parent and its Subsidiaries and Securitization
Subsidiaries for such period, to the extent that any such income was included in
computing such Consolidated Net Income,

in each case on a consolidated basis and determined in accordance with GAAP.

“Consolidated Interest Expense”: the total interest expense of the Parent and
its Subsidiaries and Securitization Subsidiaries for such period with respect to
all outstanding Indebtedness of the Parent and its Subsidiaries and
Securitization Subsidiaries (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).

“Consolidated Net Income”: for any period, the aggregate of the Net Income of
the Parent and its Subsidiaries and Securitization Subsidiaries for such period,
on a consolidated basis, determined in accordance with GAAP; provided that, the
Net Income (and net loss) of any Person that is accounted for by the equity
method of accounting shall be excluded, except that such Net Income shall be
included but only to the extent of the amount of dividends or distributions paid
in cash to the referent Person or a Subsidiary thereof.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date determined on a
consolidated basis in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Net Debt”: at any date, the aggregate principal amount of
all Indebtedness of the Parent and its Subsidiaries and Securitization
Subsidiaries at such date determined on a consolidated basis in accordance with
GAAP net of unencumbered and unrestricted cash and Cash Equivalents.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Convertible Senior Notes”: the 0.375% Convertible Senior Notes of the Parent
due December 1, 2010 in the initial aggregate face amount of $350,000,000 or any
refinancing thereof, provided that, (x) the documents under which the
Convertible Senior Notes are refinanced shall have covenants not materially more
restrictive than those applicable to the Indebtedness refinanced thereby, (y) no
cash principal payment is due under such refinancing debt on or prior to the
Revolving Credit Termination Date, and (z) the aggregate annual amount of cash
payments of interest under such refinancing shall be less than or equal to the
aggregate annual amount of cash payments of interest on the Indebtedness so
refinanced.

“Convertible Senior Notes Indenture”: the Indenture dated as of March 26, 2007,
among the Parent and U.S. Bank National Association, as trustee, together with
all instruments and agreements entered into by the Parent in connection
therewith and affecting the rights and obligations of the Parent under such
Indenture, as in effect on the date hereof.

“Co-Syndication Agents”: Wachovia Bank, National Association and Lehman
Commercial Paper Inc.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Deposit Account Control Agreement”: the Deposit Account Control Agreement to be
executed and delivered by the Borrower, substantially in the form of Exhibit M,
as the same may be amended, supplemented or otherwise modified from time to
time.

“Derivatives Counterparty”: as defined in Section 7.6.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

9



--------------------------------------------------------------------------------

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable, in
each case, at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is four years plus 91 days after
the Effective Date; provided, however, (1) that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Parent to repurchase such Capital Stock upon the occurrence of a
Fundamental Change (as defined in the Convertible Senior Notes Indenture) shall
not constitute Disqualified Stock if the terms of such Capital Stock provide
that the Parent may not repurchase or redeem any such Capital Stock pursuant to
such provisions unless such repurchase or redemption complies with Section 3.01
of the Convertible Senior Notes Indenture and (2) that any preferred stock that
would constitute Disqualified Stock shall not constitute Disqualified Stock if
issued as a dividend on then outstanding shares of preferred stock of the same
class or series.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

“Effective Date”: the date on which the conditions precedent set forth in
Section 5.1 were satisfied, which date occurred on January 18, 2008.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority or other Governmental Authority having jurisdiction over the Borrower,
any Subsidiary of the Borrower or any Tower, regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health, or employee health and safety, as has been, is now, or may at any
time hereafter be, in effect.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

10



--------------------------------------------------------------------------------

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” for purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Revolving Credit Loans the rate of interest applicable to
which is based upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest  1/100th
of 1%):

 

                        Eurodollar Base Rate                         1.00 –
Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Subsidiaries”: any Subsidiary (A) that is a Foreign Subsidiary in
respect of which either (i) the pledge of all of the Capital Stock of such
Subsidiary as Collateral or (ii) the guaranteeing by such Subsidiary of the
Obligations, would, in the good faith judgment of the Borrower, result in
adverse tax consequences to the Borrower or (B) the Capital Stock of which is
owned, directly or indirectly, by the Parent or Holdings (but not owned,
directly or indirectly, by the Borrower or any Subsidiary of the Borrower) and
substantially all of the assets of which are (i) Towers located outside of the
United States or (ii) the Capital Stock of entities engaged in the business of
owning, developing, constructing, managing, leasing and/or operating Towers all
of which are located outside of the United States.

“FAA”: the Federal Aviation Administration, and any successor agency of the
United States Government exercising substantially equivalent powers.

 

11



--------------------------------------------------------------------------------

“FCC”: the Federal Communications Commission, and any successor agency of the
United States Government exercising substantially equivalent powers.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Office”: the office designated from time to time by the Administrative
Agent, by written notice to the Borrower and the Lenders, as the Funding Office.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Parent, Holdings, the Borrower and each other
Loan Party, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term

 

12



--------------------------------------------------------------------------------

Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or any Subsidiary providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

“Holdings”: SBA Telecommunications Inc., a Florida corporation.

“Incremental Margin”: as defined in Section 2.19(d).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (other than performance bonds and other
obligations of a like nature incurred in the ordinary course of such Person’s
business), (d) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party under acceptance,
letter of credit or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, (j) for the purposes of Section 8(e) only, all obligations
of such Person in respect of Hedge Agreements and (k) the liquidation value of
any preferred Capital Stock of such Person or its Subsidiaries held by any
Person other than such Person and its Wholly Owned Subsidiaries.

“Indemnified Liabilities”: as defined in Section 10.5.

 

13



--------------------------------------------------------------------------------

“Indemnitee”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Revolving Credit Loan (other than a Base Rate
Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, three or six months thereafter, as selected
by the Borrower by irrevocable notice to the Administrative Agent not less than
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

14



--------------------------------------------------------------------------------

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

“Investments”: as defined in Section 7.7.

“Issuing Lender”: The Toronto-Dominion Bank, in its capacity as issuer of any
Letter of Credit.

“L/C Commitment”: $30,000,000.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Credit Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit H, executed and delivered by such Lender on
the Effective Date as provided in Section 10.17.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents”: this Agreement, the Security Documents, the Applications and
the Notes.

“Loan Parties”: the Parent, Holdings, the Borrower and each Subsidiary of the
Parent which is a party to a Loan Document, and individually a “Loan Party.”

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of (i) the
Borrower and its Subsidiaries and Securitization Subsidiaries taken as a whole
or (ii) the Parent and its

 

15



--------------------------------------------------------------------------------

Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Environmental Loss”: the collective reference to the following items
arising out of any Environmental Law or any liabilities or obligations with
respect to any Materials of Environmental Concern that either (i) exceed
$1,000,000 individually, or $5,000,000 in the aggregate, or (ii) would have a
Material Adverse Effect: (a) any costs to the Borrower and/or any of its
Subsidiaries relating to investigative, removal, remedial or other response
activities, compliance costs, compensatory damages, natural resource damages,
punitive damages, fines, penalties and any associated engineering, legal and
other professional fees (including without limitation, costs of defending or
asserting any claim) in connection with any of the foregoing and (b) any other
losses to the Borrower and/or its Subsidiaries; provided that any amounts
expended for environmental site assessments pursuant to customary due diligence
conducted in connection with the acquisition of Towers and/or Tower sites shall
be excluded from the calculation of any Material Environmental Loss.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, molds, pollutants, contaminants,
radioactivity, radiofrequency radiation or any other radiation associated with
or allegedly associated with the telecommunications business, and any other
substances of any kind, whether or not any such substance is defined as
hazardous or toxic under any Environmental Law, that is regulated pursuant to or
could give rise to liability under any Environmental Law.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses (including commissions, transfer taxes and
other customary expenses) actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses (including commissions,
transfer taxes and other customary expenses) actually incurred in connection
therewith.

 

16



--------------------------------------------------------------------------------

“Net Hedge Exposure”: as of any date of determination, the aggregate amount of
all payments that the Parent or any of its Subsidiaries would have to make in
the event of an early termination on such date in respect of outstanding Hedge
Agreements, net of payments that the Borrower or any of its Subsidiaries would
receive in the event of early termination on such date; provided, that for
purposes of this Agreement, Net Hedge Exposure shall be deemed to be at least
equal to (and not less than) zero.

“Net Income”: with respect to any Person for any period, the net income (loss)
of such Person for such period, determined in accordance with GAAP, excluding,
however, (i) any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (a) any asset sale outside the
ordinary course of business (including, without limitation, dispositions
pursuant to sale and leaseback transactions) or (b) the disposition of any
securities by such Person or any of its Subsidiaries or Securitization
Subsidiaries or the write off of any deferred financing fees or the
extinguishment of any Indebtedness of such Person or any of its Subsidiaries or
Securitization Subsidiaries, (ii) any extraordinary gain or loss, together with
any related provision for taxes on such extraordinary gain or loss and (iii) the
cumulative effect of a change in accounting principles.

“New Lender”: as defined in Section 2.19(b).

“New Lender Supplement”: with respect to any New Lender, a New Lender
Supplements, substantially in the form of Exhibit K, executed and delivered by
such New Lender as provided in Section 2.19(b).

“Non-Excluded Taxes”: as defined in Section 2.15(a).

“Non-U.S. Lender”: as defined in Section 2.15(d).

“Notes”: the collective reference to any promissory note evidencing Revolving
Credit Loans.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Revolving Credit Loans,
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Revolving Credit Loans
and all other obligations and liabilities of the Borrower to the Administrative
Agent or to any Lender or Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Hedge Agreement or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees, charges
and disbursements of counsel to the Administrative Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise.

 

17



--------------------------------------------------------------------------------

“Offered Increase Amount”: as defined in Section 2.19(a).

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: SBA Communications Corporation, a Florida corporation.

“Participant”: as defined in Section 10.6(b).

“Payment Office”: the office designated from time to time by the Administrative
Agent, by written notice to the Borrower, as the Payment Office.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Stock Purchase Rights”: rights issued by the Parent to holders of its
common stock to purchase its Series E Junior Participating Preferred Stock, par
value $.01 per share, as such rights may be amended from time to time.

“Pricing Grid”: the pricing grid attached hereto as Schedule 1.1.

“Pricing Ratio”: on any date, the ratio of Consolidated Total Debt on such date
to Annualized Borrower EBITDA for the fiscal quarter most recently ended prior
to such date.

“Projections”: as defined in Section 6.2(c).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

 

18



--------------------------------------------------------------------------------

“Qualified Tower”: (i) an existing Tower which has (a) at least one Acceptable
Tenant leasing space on such Tower and (b) positive Tower Cash Flow for a period
of not less than four consecutive fiscal quarters or (ii) a newly constructed
Tower with respect to which (a) the Borrower or a Wholly Owned Subsidiary
thereof shall have received an executed tenant lease from an Acceptable Tenant
as of the date of completion of such Tower for occupancy to begin on or promptly
following such date of completion and (b) on the date the construction of such
Tower is completed, such Tower has positive Tower Cash Flow on a pro forma basis
(including any executed leases to be in effect on such date of completion).

“Qualified Tower Portfolio”: with respect to any acquisition, either (i) a Tower
or group of Towers which has (a) an average of at least one Acceptable Tenant
leasing space on each Tower at the time of such acquisition and (b) on the date
of such acquisition, positive Tower Cash Flow on a pro forma basis for the
fiscal quarter immediately following such date of acquisition after giving
effect to such acquisition (including any executed leases to be in effect on the
date of such acquisition) or (ii) a corporation or any other entity engaged
primarily in the business of owning, developing, constructing, managing, leasing
and/or operating any Tower or group of Towers satisfying the criteria specified
in clause (i) above.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries which yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $1,000,000.

“Register”: as defined in Section 10.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such advisor.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding, but in all cases not less than two Lenders.

 

19



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, chief accounting officer or vice president of investor relations and/or
capital markets of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit, in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case may
be, in the Assignment and Acceptance or New Lender Supplement pursuant to which
such Lender became a party hereto, in each case, as the same may be changed from
time to time pursuant to the terms hereof. The original aggregate amount of the
Total Revolving Credit Commitments is $285,000,000.

“Revolving Credit Commitment Increase Notice”: as defined in Section 2.19(a).

“Revolving Credit Commitment Period”: the period from and including the
Effective Date to the Revolving Credit Termination Date.

“Revolving Credit Facility”: the Revolving Credit Commitments and the extensions
of credit made thereunder.

“Revolving Credit Loans”: as defined in Section 2.1.

“Revolving Credit Percentage”: as to any Lender at any time, the percentage
which such Lender’s Revolving Credit Commitment then constitutes of the Total
Revolving Credit Commitments (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the aggregate amount of the Revolving Extensions of Credit then
outstanding).

“Revolving Credit Termination Date”: the earlier of (i) the third anniversary of
the Effective Date and (ii) the date which is three months prior to the final
maturity date of the Convertible Senior Notes or anticipated repayment date
(November 9, 2010) of the CMBS Series 2005-1 (or any replacement thereof made in
connection with one or more refinancings thereof); provided, that at the request
of the Borrower the Revolving Credit Termination Date shall be extended for one
additional year with respect to the Revolving Credit Commitments of each Lender
that consents (in its sole discretion) to such extension.

 

20



--------------------------------------------------------------------------------

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding and (b) such Lender’s Revolving Credit
Percentage of the L/C Obligations then outstanding.

“SBA Brazil”: SBA Telecommunicacoes do Brasil, LTDA, a company organized under
the laws of Brazil.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Securitization Subsidiaries”: the collective reference to the 2005
Securitization Subsidiaries, the 2006 Securitization Subsidiaries and the
Additional Securitization Subsidiaries.

“Security Documents”: the collective reference to the Deposit Account Control
Agreement, the Guarantee and Collateral Agreement and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

“Services Business”: the site acquisition, site development and site
construction businesses of the Borrower and its Subsidiaries.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

21



--------------------------------------------------------------------------------

“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any Subsidiary Guarantor and any Qualified Counterparty.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person (it being understood that SBA Brazil shall not be a
Subsidiary). Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing, unless otherwise indicated, a
“Subsidiary” or “Subsidiaries” shall not include (i) the 2005 Securitization
Subsidiaries so long as such 2005 Securitization Subsidiaries are subject to the
2005 Securitization Arrangements, (ii) the 2006 Securitization Subsidiaries so
long as such 2006 Securitization Subsidiaries are subject to the 2006
Securitization Arrangements or (iii) the Additional Securitization Subsidiaries
so long as such Additional Securitization Subsidiaries are subject to the
Additional Securitization Arrangements.

“Subsidiary Guarantor”: each Subsidiary of the Borrower (other than any Excluded
Subsidiary) party to the Guarantee and Collateral Agreement.

“Total Availability”: as of any date of determination, the lesser of (i) the
aggregate Available Revolving Credit Commitments on such date and (ii) the
amount equal to the excess, if any, of (a) the product of 6.9 times Annualized
Borrower EBITDA determined for the most recent fiscal quarter ended for which
financial statements have been or are required to be delivered pursuant to
Section 6.1 over (b) the sum of (x) Consolidated Total Debt and (y) Net Hedge
Exposure on such date.

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of all the Lenders outstanding at such time.

“Total Tower Revenue”: for any period, the Borrower’s revenue from all Towers
for such period minus any non-cash income which was included in revenue for such
period as a result of GAAP “straight-lining” pertaining to tenant leases.

“Tower”: any wireless transmission tower or similar structure, and related
assets that are located on the site of such wireless transmission tower, owned
by the Borrower or any of its Subsidiaries or leased by the Borrower or any of
its Subsidiaries pursuant to a lease required to be classified and accounted for
as a capital lease on a balance sheet of the Borrower and its Subsidiaries under
GAAP.

“Tower Cash Flow”: for any period, site leasing revenue less the cost of site
leasing revenues (excluding maintenance capital expenditures, depreciation,
amortization and accretion to the extent included in the cost of site leasing
revenues)

 

22



--------------------------------------------------------------------------------

of any Person that owns a Tower for such period, all determined in accordance
with GAAP, but excluding the non-cash impact of straightlining revenue or ground
lease expense as required by FAS 13. Tower Cash Flow will not include revenue or
expenses attributable to non-site rental services provided by the Parent or any
of its Subsidiaries or Securitization Subsidiaries or revenues derived from the
sale of assets.

“Transferee”: as defined in Section 10.14.

“Type”: as to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Eurodollar Loan.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Parent, Holdings, the Borrower and their respective Subsidiaries and
Securitization Subsidiaries not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

2.1. Revolving Credit Commitments. Subject to the terms and conditions hereof,
each Lender severally agrees to make revolving credit loans (“Revolving Credit
Loans”) to the Borrower from time to time during the Revolving Credit Commitment
Period in an aggregate principal amount at any one time outstanding which, when
added to such Lender’s Revolving Credit Percentage of the L/C Obligations then
outstanding, does not exceed the lesser of (i) the amount of such Lender’s
Revolving Credit Commitment and (ii) the amount equal to such Lender’s Revolving
Credit Percentage of the Total Availability at such time. During the Revolving
Credit Commitment Period the Borrower may use the Revolving Credit Commitments
by borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving

 

23



--------------------------------------------------------------------------------

Credit Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.8, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Revolving Credit Termination Date.

2.2. Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments during the Revolving Credit Commitment Period on
any Business Day, provided that the Borrower shall deliver to the Administrative
Agent a Borrowing Notice (which Borrowing Notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of Base
Rate Loans), specifying (i) the amount and Type of Revolving Credit Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the length of the initial Interest Period therefor. Each borrowing under
the Revolving Credit Commitments shall be in an amount equal to (x) in the case
of Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Credit Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $2,500,000 or a whole
multiple of $500,000 in excess thereof. Upon receipt of any such Borrowing
Notice from the Borrower, the Administrative Agent shall promptly notify each
Lender thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. The Administrative Agent shall make available to the
Borrower the aggregate of the amounts made available to the Administrative Agent
by the Lenders in like funds as received by the Administrative Agent.

2.3. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender the then unpaid principal amount of each Revolving Credit
Loan of such Lender on the Revolving Credit Termination Date (or such earlier
date on which the Revolving Credit Loans become due and payable pursuant to
Section 8). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Revolving Credit Loans from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Revolving Credit Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Revolving Credit Loan made
hereunder and any Note evidencing such Revolving Credit Loan, the Type thereof
and each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

24



--------------------------------------------------------------------------------

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.3(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Revolving Credit Loans made to such
Borrower by such Lender in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Revolving Credit Loans of such Lender,
substantially in the form of Exhibit F, with appropriate insertions as to date
and principal amount.

2.4. Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the Effective Date to the last day of the Revolving Credit Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Credit Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September, December and on the Revolving Credit Termination Date,
commencing on the first of such dates to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.5. Optional Termination or Reduction of Revolving Credit Commitments. The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments; provided
that no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Credit Commitments. Any
such reduction shall be in an amount equal to $5,000,000, or a whole multiple of
$1,000,000 in excess thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.

2.6. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Revolving Credit Loans, in whole or in part, without premium or
penalty (except as otherwise provided herein), upon irrevocable notice delivered
to the Administrative Agent at least three Business Days prior thereto in the
case of Eurodollar Loans and at least one Business Day prior thereto in the case
of Base Rate Loans, which notice shall specify the date and amount of such
prepayment, and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.16. Upon receipt

 

25



--------------------------------------------------------------------------------

of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Base Rate Loans) accrued interest to such date on the amount
prepaid. Optional partial prepayments of Revolving Credit Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof.

2.7. Mandatory Prepayments. (a) Unless the Required Lenders shall otherwise
agree, if on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale (including any Asset Sale consummated in
connection with the closing of any Additional Securitization Arrangements) then
such Net Cash Proceeds shall be applied on or prior to the 10th day after such
date to the prepayment of the Revolving Credit Loans in accordance with Sections
2.7(e) and 2.13.

(b) Unless the Required Lenders shall otherwise agree, if on any date the
Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Recovery Event then such Net Cash Proceeds shall be applied on or prior to the
10th day after such date to the prepayment of the Revolving Credit Loans in
accordance with Sections 2.7(e) and 2.13.

(c) Unless the Required Lenders shall otherwise agree, if on any date, the
Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Disposition pursuant to Section 7.5(h), then, such Net Cash Proceeds shall be
applied on such date to the prepayment of the outstanding Revolving Credit Loans
in accordance with Sections 2.7(e) and 2.13.

(d) Unless the Required Lenders shall otherwise agree, if any Indebtedness shall
be incurred by the Borrower or any of its Subsidiaries or Securitization
Subsidiaries (excluding any Indebtedness incurred in accordance with
Section 7.2, but including for purposes of this Section 2.7(d) only any
certificates or evidences of Indebtedness issued or incurred pursuant to any
Additional Securitization Arrangements), an amount equal to 100% of the Net Cash
Proceeds thereof not otherwise applied in accordance with Section 2.7(a) shall
be applied on the date of such incurrence to the prepayment of the Revolving
Credit Loans as set forth in Sections 2.7(e) and 2.13.

(e) Amounts required by this Section to be applied to the prepayment of the
Revolving Credit Loans, if any, shall not require a corresponding reduction of
the Revolving Credit Commitments. Each prepayment of the Revolving Credit Loans
under this Section (except in the case of Base Rate Loans) shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.

2.8. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period

 

26



--------------------------------------------------------------------------------

therefor), provided that no Base Rate Loan may be converted into a Eurodollar
Loan (i) when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the final scheduled termination or maturity date of the
Revolving Credit Facility. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Revolving Credit Loans, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of the Revolving Credit Facility; and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Revolving Credit Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.9. Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $2,500,000 or a whole multiple of $500,000 in excess
thereof and (b) no more than ten (10) Eurodollar Tranches shall be outstanding
at any one time.

2.10. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Revolving Credit Loan
or Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is equal to (x) in the case of the Revolving Credit
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to Base Rate Loans plus 2%, and (ii) if all or
a portion of any interest payable on any Revolving Credit Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans plus 2%, in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (after as well as before judgment).

 

27



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.11. Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans the rate
of interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Revolving Credit Loan
resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.10(a).

2.12. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Revolving Credit Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Revolving
Credit Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as Base Rate Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the then
current Interest Period with respect thereto, to Base Rate Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans shall be made or continued as such, nor shall the Borrower have the right
to convert Revolving Credit Loans to Eurodollar Loans.

 

28



--------------------------------------------------------------------------------

2.13. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Revolving Credit Commitments of the Lenders shall
be made pro rata according to the respective Revolving Credit Percentages of the
Lenders. Each payment (other than prepayments) in respect of principal or
interest in respect of the Revolving Credit Loans, each payment in respect of
fees payable hereunder, and each payment in respect of Reimbursement
Obligations, shall be applied to the amounts of such obligations owing to the
Lenders pro rata according to the respective amounts then due and owing to the
Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be allocated among
the Lenders pro rata based on the outstanding principal amounts of the Revolving
Credit Loans then held by the Lenders.

(c) The application of any payment of Revolving Credit Loans (including
mandatory prepayments but excluding optional prepayments) shall be made, first,
to Base Rate Loans and, second, to Eurodollar Loans. The application of optional
prepayments shall be as directed by the Borrower. Each payment of the Revolving
Credit Loans (except in the case of Base Rate Loans) shall be accompanied by
accrued interest to the date of such payment on the amount paid.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such

 

29



--------------------------------------------------------------------------------

Lender within three Business Days of such Borrowing Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to Base Rate Loans, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

2.14. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.15 and
changes in the rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled provided that the Borrower shall not
be required to compensate a Lender pursuant to this paragraph for any amounts
incurred more than six months prior to the date on which such Lender notifies
the Borrower of such Lender’s intention to claim compensation therefor; and
provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

 

30



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender for such reduction; provided that the
Borrower shall not be required to compensate a Lender pursuant to this paragraph
for any amounts incurred more than six months prior to the date on which such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; and provided further that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect. If any Lender becomes entitled to
claim any additional amounts pursuant to this Section, it shall promptly notify
the Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Revolving Credit Loans and all other amounts
payable hereunder.

2.15. Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with

 

31



--------------------------------------------------------------------------------

respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States withholding taxes imposed on amounts payable to
such Lender at the time the Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this Section 2.15(a).

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. The
agreements in this Section 2.15 shall survive the termination of this Agreement
and the payment of the Revolving Credit Loans and all other amounts payable
hereunder.

(d) Each Lender (or Transferee) that is not a U.S. Person as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8EC1, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable

 

32



--------------------------------------------------------------------------------

law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s reasonable judgment such completion, execution or submission would
not materially prejudice the legal position of such Lender.

2.16. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Revolving
Credit Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Revolving Credit Loans and
all other amounts payable hereunder.

2.17. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Revolving Credit Loans then outstanding as Eurodollar Loans,
if any, shall be converted automatically to Base Rate Loans on the respective
last days of the then current Interest Periods with respect to such Revolving
Credit Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.16.

2.18. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.14, 2.15(a) or 2.17 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Revolving Credit Loans affected by such event
with the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the

 

33



--------------------------------------------------------------------------------

sole judgment of such Lender, cause such Lender and its lending office(s) to
suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
any Borrower or the rights of any Lender pursuant to Section 2.14, 2.15(a) or
2.17.

2.19. Increase of Revolving Credit Commitments. (a) In the event that the
Borrower wishes to increase the Total Revolving Credit Commitments at any time
when no Default or Event of Default has occurred and is continuing, it shall
notify the Administrative Agent in writing of the amount (the “Offered Increase
Amount”) of such proposed increase (such notice, a “Revolving Credit Commitment
Increase Notice”), and the Administrative Agent shall notify each Lender of such
proposed increase and provide such additional information regarding such
proposed increase as any Lender may reasonably request. The Borrower may, at its
election and with the consent of the Administrative Agent and the Issuing Lender
(which consents shall not be unreasonably withheld), (i) offer one or more of
the Lenders the opportunity to participate in all or a portion of the Offered
Increase Amount pursuant to paragraph (c) below and/or (ii) offer one or more
additional banks, financial institutions or other entities the opportunity to
participate in all or a portion of the Offered Increase Amount pursuant to
paragraph (b) below. Each Commitment Increase Notice shall specify which Lenders
and/or banks, financial institutions or other entities the Borrower desires to
participate in such Revolving Credit Commitment increase. The Borrower or, if
requested by the Borrower, the Administrative Agent, will notify such Lenders
and/or banks, financial institutions or other entities of such offer.

(b) Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in the increased Revolving Credit
Commitments and which elects to become a party to this Agreement and provide a
Revolving Credit Commitment in an amount so offered and accepted by it pursuant
to Section 2.19(a)(ii) shall execute a New Lender Supplement with the Borrower
and the Administrative Agent whereupon such bank, financial institution or other
entity (herein called a “New Lender”) shall become a Lender for all purposes and
to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement, provided that the Revolving Credit
Commitment of any such new Lender shall be in an amount not less than
$5,000,000.

(c) Any Lender which accepts an offer to it by the Borrower to increase its
Revolving Credit Commitment pursuant to 2.19(a)(i) shall, in each case, execute
a Revolving Credit Commitment Increase Supplement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit L, whereupon such
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Revolving Credit Commitment as so increased,
and Schedule 1 to such Lender’s Lender Addendum (or such Lender’s Assignment and
Acceptance, if applicable) shall be deemed to be amended to so increase the
Revolving Credit Commitment of such Lender.

(d) Notwithstanding anything to the contrary in this Section 2.19, (i) in no
event shall any transaction effected pursuant to this Section 2.19 cause the
Total Revolving Credit Commitments to exceed $385,000,000, (ii) no Lender shall
have any obligation to increase its Revolving Credit Commitment unless it agrees
to do so in its sole discretion and (iii) if the interest rates and fees
applicable to any increased Revolving Credit Commitments (which for this purpose
includes all upfront or similar fees (with such

 

34



--------------------------------------------------------------------------------

upfront fees being converted to interest rate margin as reasonably determined by
the Administrative Agent based on an assumed three-year life to maturity) (the
“Incremental Margin”) exceed the interest rate margin applicable to the existing
Revolving Credit Commitments (which for this purpose includes all upfront or
similar fees (with such upfront fees being converted to interest rate margin as
reasonably determined by the Administrative Agent based on an assumed three-year
life to maturity) then such interest rate margin applicable to the existing
Revolving Credit Commitments shall be adjusted to equal the Incremental Margin.

SECTION 3. LETTERS OF CREDIT

3.1. L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Revolving Credit
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall not issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) either the aggregate amount of the Available
Revolving Credit Commitments or the Total Availability would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars, (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date which is five Business Days prior to the Revolving Credit
Termination Date and (iii) only be payable on a sight basis with conforming
certificates, if applicable.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender (with a copy to the Administrative Agent) at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly (but in no event more than five Business Days following the receipt of
such Application) issue the Letter of Credit requested thereby by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto).
Promptly after issuance by the Issuing Lender of a Letter of Credit, the Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower. The
Issuing Lender shall, within three days of such issuance, give to the
Administrative Agent notice of the issuance of each Letter of Credit (including
the amount thereof). Upon the written request of any Lender, the Administrative
Agent will, within three Business Days of such request, inform such Lender of
the aggregate drawable amount of all Letters of Credit outstanding on the date
of such request.

 

35



--------------------------------------------------------------------------------

3.3. Fees and Other Charges. (a) The Borrower will pay to the Administrative
Agent, for the account of the Lenders, a fee on the aggregate drawable amount of
all outstanding Letters of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans, to be shared ratably
among the Lenders in accordance with their respective Revolving Credit
Percentages and payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee for each outstanding Letter of Credit,
equal to the greater of (x)  1/4 of 1.00% per annum on the aggregate drawable
amount of such Letter of Credit and (y) $500. Such fronting fees shall be
payable quarterly in arrears on each L/C Fee Payment Date and shall be
nonrefundable.

(c) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4. L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Credit Percentage in the Issuing Lender’s obligations and rights under each
Letter of Credit issued hereunder and the amount of each drawing paid by the
Issuing Lender thereunder. Each L/C Participant unconditionally and irrevocably
agrees with the Issuing Lender that, if a drawing is paid under any Letter of
Credit for which the Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Percentage of the amount of such drawing, or any part thereof, that is not so
reimbursed.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans. A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.

 

36



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5. Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on the next Business Day after each date on which the Issuing
Lender notifies the Borrower of the date and amount of a drawing presented under
any Letter of Credit and paid by the Issuing Lender for the amount of (a) such
drawing so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”). Each such payment shall be made to the
Issuing Lender at its address for notices specified herein in lawful money of
the United States of America and in immediately available funds. Interest shall
be payable on each Payment Amount from the date of the applicable drawing until
payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.10(b) and
(ii) thereafter, Section 2.10(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.2 of Base Rate Loans in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made pursuant to
Section 2.2 if the Administrative Agent had received a notice of such borrowing
at the time the Administrative Agent receives notice from the Issuing Lender of
such drawing under such Letter of Credit.

3.6. Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any

 

37



--------------------------------------------------------------------------------

Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Issuing Lender. The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct and in accordance
with the standards or care specified in the Uniform Commercial Code in effect in
the State of New York or, if applicable to such Letter of Credit, the Uniform
Customs and Practice for Documentary Credits or the International Standby
Practices as published by the International Chamber of Commerce most recently at
the time of issuance of any Letter of Credit, shall be binding on the Borrower
and shall not result in any liability of the Issuing Lender to the Borrower.

3.7. Letter of Credit Payments. If any drawing shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any drawing presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each drawing) delivered under such Letter of Credit in
connection with such presentment appear on their face to be in conformity with
such Letter of Credit.

3.8. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make Revolving Credit Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:

4.1. Financial Condition. The audited consolidated balance sheets of the Parent
and its Subsidiaries and Securitization Subsidiaries as at December 31, 2006 and
December 31, 2005 and the related statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from Ernst & Young LLP, present fairly in all material
respects the consolidated financial condition of the Parent and its Subsidiaries
and Securitization Subsidiaries as of such dates, and the consolidated results
of its operations and its consolidated cash flows for the respective fiscal
years then ended. The unaudited consolidated balance sheet of the Parent and its
Subsidiaries and Securitization Subsidiaries as at September 30, 2007, and the
related unaudited consolidated statements of income and cash flows for the
nine-month period ended on such date present fairly in all material respects the
consolidated financial condition of the Parent and its Subsidiaries and
Securitization Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the nine-month period then ended
(subject to normal year-end audit adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). The Parent and its Subsidiaries and Securitization Subsidiaries do not
have any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long-term leases or unusual forward or long-term

 

38



--------------------------------------------------------------------------------

commitments, including, without limitation, any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2006 to and
including the date hereof there has been no Disposition by the Parent of any
material part of its business or Property.

4.2. No Change. Since December 31, 2006 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3. Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to own and operate its Property, to lease
the Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
except to the extent the failure to be so qualified could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.4. Corporate Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except the
filings referred to in Section 4.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or any Contractual Obligation of the Borrower or any of its
Subsidiaries except (x) as could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (y) for such Contractual Obligations
pursuant to which the Administrative Agent is required to execute and deliver a
non-disturbance agreement and (b) will not result in, or require, the creation
or imposition of any

 

39



--------------------------------------------------------------------------------

Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents). No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.

4.6. No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

4.7. No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

4.8. Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
title in fee simple to, a valid leasehold interest in, or an easement, license
or permit to occupy, all its real property, and good title to, a valid leasehold
interest in, or an easement, license or permit to occupy, all its other
Property, and none of such Property is subject to any Lien except as permitted
by Section 7.3.

4.9. Intellectual Property. The Borrower and each of its Subsidiaries owns, or
is licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect.

4.10. Taxes. Each of the Borrower and each of its Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority that are due and payable (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be)
except with respect to state and local tax returns relating to taxes in an
aggregate amount not exceeding $2,000,000 at any one time outstanding (after
applying loss probability factors in accordance with GAAP) and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be; no tax Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.

 

40



--------------------------------------------------------------------------------

4.11. Federal Regulations. No part of the proceeds of any Revolving Credit Loans
will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

4.12. Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

4.13. ERISA. Neither a Reportable Event nor any failure to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA), including any “accumulated funding deficiency,” whether or not
waived, has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. There has been no failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Single Employer
Plan nor a failure by any Loan Party or any Commonly Controlled Entity to make
any required contribution to a Multiemployer Plan. There has been no
determination that any Single Employer Plan is or is expected to be in “at risk”
status (within the meaning of Title IV of ERISA). No termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits by a material amount. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvent or is
expected to be in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA).

4.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) which limits its ability to incur Indebtedness.

 

41



--------------------------------------------------------------------------------

4.15. Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15 constitute all
the Subsidiaries of the Borrower as of the Effective Date. Schedule 4.15 sets
forth as of the Effective Date the name and jurisdiction of incorporation of
each Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party.

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Loan Party (other than the Parent) or any Subsidiary of any
Loan Party.

4.16. Use of Proceeds. The proceeds of the Revolving Credit Loans made on or
after the Effective Date shall be used for no purposes other than to finance
(A) the acquisition of Qualified Tower Portfolios and construction of Qualified
Towers by the Borrower or its Wholly Owned Subsidiaries or (B) the conversion of
any leasehold interest held by the Borrower or its Wholly Owned Subsidiaries to
a long term leasehold, easement or fee simple interest.

4.17. Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Environmental Loss:

(a) the Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere
with the Borrower’s or any of its Subsidiaries’ continued operations, or
(iii) impair the fair saleable value of any real property owned or leased by the
Borrower or any of its Subsidiaries.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or

 

42



--------------------------------------------------------------------------------

any of its Subsidiaries will be, named as a party that is pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened; and to the
knowledge of the Borrower or any of its Subsidiaries, there are no judicial,
administrative, or arbitral proceedings under or relating to any Environmental
Law pending or threatened against any Person, other than the Borrower or any of
its Subsidiaries, that could reasonably be expected to affect the Borrower or
any of its Subsidiaries.

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, or any similar
Environmental Law, or with respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

4.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other written document,
certificate or statement furnished to the Administrative Agent or the Lenders or
any of them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact actually known to any Loan Party that could reasonably be expected to have
a Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

4.19. Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, stock certificates
representing such Pledged Stock having been delivered to the Administrative
Agent, in the case of the Account Collateral, upon

 

43



--------------------------------------------------------------------------------

the execution of the Deposit Account Control Agreement by the parties thereto,
and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, financing statements in appropriate form having been filed
in the offices specified on Schedule 4.19 and such other filings as are
specified on Schedule 3 to the Guarantee and Collateral Agreement having been
duly completed, the Guarantee and Collateral Agreement constitutes a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock or the Account Collateral, Liens permitted
by Section 7.3 and except as provided in the Deposit Account Control Agreement).
Notwithstanding the foregoing, it is understood that fixture filings are not
being made in respect of Tower or office locations.

4.20. Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

4.21. Real Property Leases. The present and contemplated use of the real
property owned or leased by the Borrower or any of its Subsidiaries for the
operation of Towers is in compliance in all material respects with all
applicable zoning ordinances and regulations and other laws and regulations
where failure so to comply would result, or create reasonable risk of resulting,
in a Material Adverse Effect. Each lease pursuant to which the Borrower or any
of its Subsidiaries, as lessee, acquired rights in real property upon which any
Tower is situated is in full force and effect, the Borrower or such Subsidiary
has all rights of the lessee thereunder, there has been no default in the
performance of any of its terms or conditions by the Borrower or any such
Subsidiary nor (to the best of the Borrower’s knowledge) any other party
thereto, and no claims of default have been asserted with respect thereto where
such default would result, or create a reasonable risk of resulting, in a
Material Adverse Effect.

4.22. FCC and FAA Matters; State Regulatory Compliance. (a) The Borrower (i) has
duly and timely filed all material reports, registrations and other material
filings, if any, which are required to be filed by it or any of its Subsidiaries
under the Communications Act or any other applicable law, rule or regulation of
any Governmental Authority, including the FCC and the FAA, the non-filing of
which would not result, or be reasonably likely to result, in a Material Adverse
Effect and (ii) is in compliance with all such laws, rules, regulations and
ordinances, including those promulgated by the FCC and the FAA, to the extent
the non-compliance with which would result, or be reasonably likely to result,
in a Material Adverse Effect. All information provided by or on behalf of the
Borrower or any Affiliate in any material filing, if any, with the FCC and the
FAA relating to the business of the Borrower and its Subsidiaries was, to the
knowledge of such Person at the time of filing, complete and correct in all
material respects when made, and the FCC and the FAA have been notified of any
substantial or significant changes in such information as may be required in
accordance with applicable Requirements of Law.

(b) The Borrower and its Subsidiaries have all permits, certificates, licenses,
tariff approvals and other authorizations from all state and federal
Governmental Authorities required to conduct their current business except for
such permits, certificates, licenses, tariff approvals and other authorizations
as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

44



--------------------------------------------------------------------------------

(c) The Borrower has no knowledge of any investigation, notice of apparent
liability, violation, forfeiture or other order or complaint issued by or before
any state or federal Governmental Authority, or of any other proceedings of or
before any state or federal Governmental Authority, which could reasonably be
expected to have a Material Adverse Effect.

SECTION 5. CONDITIONS PRECEDENT

5.1. Conditions to Effectiveness. The occurrence of the Effective Date, and the
agreement of each Lender to extensions of credit requested to be made by it
hereunder, are subject to the satisfaction of the following conditions precedent
on or prior to January 31, 2008:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
(ii) the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of the Parent, Holdings, the Borrower and each Subsidiary
Guarantor, (iii) the Deposit Account Control Agreement, executed and delivered
by a duly authorized officer of the Borrower and (iv) a Lender Addendum executed
and delivered by each Lender and accepted by the Borrower.

(b) Financial Statements. The Lenders shall have received the consolidated
financial statements described in Section 4.1, and there shall not have been in
the reasonable judgment of the Lenders any material adverse change in the
consolidated financial condition of the Parent, the Borrower, the Subsidiaries
and the Securitization Subsidiaries from that reflected in the consolidated
financial statements described in Section 4.1.

(c) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary or, in the discretion of the Administrative Agent,
advisable in connection with the continuing operations of the Borrower and its
Subsidiaries and the transactions contemplated hereby shall have been obtained
and be in full force and effect, except for such approvals as could not
reasonably be expected to have a Material Adverse Effect.

(d) Related Agreements. The Administrative Agent shall have received true,
correct and complete copies, certified as to authenticity by the Borrower, of
the Convertible Senior Notes Indenture, the CMBS Management Agreement, the CMBS
Loan Agreement and such other documents or instruments as may be reasonably
requested by the Administrative Agent, including, without limitation, a copy of
any debt instrument, security agreement or other material contract to which any
of the Loan Parties may be a party.

(e) Fees. The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including reasonable fees, disbursements and other charges of
counsel to the Agents), on or before the Effective Date.

(f) Financial Model. The Lenders shall have received a reasonably satisfactory
financial model for fiscal years 2008-2011.

 

45



--------------------------------------------------------------------------------

(g) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties are
located, and such search shall reveal no liens on any of the assets of the
Borrower or its Subsidiaries except for liens permitted by Section 7.3.

(h) Closing Certificate; Certified Certificate of Incorporation; Good Standing.
The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party and the
certificate of formation and limited liability company agreement of each Loan
Party that is a limited liability company, and (ii) a long form good standing
certificate for each Loan Party from its jurisdiction of organization.

(i) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Holland & Knight LLP, counsel to the Loan Parties and
their Subsidiaries, substantially in the form of Exhibit E–1; and

(ii) the legal opinion of Thomas P. Hunt, Esq., general counsel of the Loan
Parties, substantially in the form of Exhibit E–2.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(j) Pledged Stock; Stock Power; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note pledged
to the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Administrative Agent) by the pledgor thereof.

(k) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall be in proper form for filing, registration or recordation.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5 below and Section 5.3 of
the Guarantee and Collateral Agreement with respect to the Borrower and its
Subsidiaries.

(m) Cash Management. The Borrower shall have implemented cash management systems
satisfactory to the Administrative Agent.

 

46



--------------------------------------------------------------------------------

(n) PATRIOT Act. The Lenders shall have received, sufficiently in advance of
closing, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act.

(o) Pro Forma Compliance Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer in form reasonably satisfactory
to the Administrative Agent certifying that the Borrower shall be in compliance
with the covenants set forth in Sections 7.1(a), (b) and (c) on a pro forma
basis after giving effect to the extensions of credit requested to be made on
the Effective Date, if any, and the use of proceeds thereof as if the requested
borrowing had occurred on the last day of the most recently completed fiscal
quarter and (i) removing the financial results that would otherwise be included
in such calculations in respect of any Property Disposed of after such last day
and on or prior to the Effective Date and (ii) including the financial results
that would otherwise be excluded in such calculations in respect of any Property
acquired after such last day and on or prior to the Effective Date.

(p) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the chief financial officer of the Borrower (or other
senior executive officer of the Borrower satisfactory to the Administrative
Agent) in form reasonably satisfactory to the Administrative Agent certifying as
to the solvency of the Borrower and its Subsidiaries considered as a whole after
giving effect to the transactions contemplated hereby.

5.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including,
without limitation, its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date except for such
representations and warranties expressly stated to be made as of a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Pro Forma Compliance. The Borrower shall be in compliance with each of the
covenants set forth in Section 7.1 on a pro forma basis after giving effect to
the extensions of credit requested to be made on such date and the use of
proceeds thereof as if the requested borrowing had occurred on the last day of
the most recently completed fiscal quarter and (i) removing the financial
results that would otherwise be included in such calculations in respect of any
Property Disposed of after such last day and on or prior to the date of such
borrowing and (ii) including the financial results that would otherwise be
excluded in such calculations in respect of any Property acquired after such
last day and on or prior to the date of such borrowing.

 

47



--------------------------------------------------------------------------------

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Revolving
Credit Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to:

6.1. Financial Statements. Furnish to the Administrative Agent (and the
Administrative Agent shall furnish to each Lender):

(a) (i) as soon as available, but in any event by March 31, 2008, a copy of the
unaudited consolidated and consolidating balance sheets of the Borrower and its
consolidated Subsidiaries, in each case as at December 31, 2007, and the related
unaudited consolidated and consolidating statements of income and unaudited
consolidated statements of cash flows for such year and (ii) as soon as
available, but in any event within 90 days after the end of each fiscal year of
the Parent and the Borrower (commencing with the fiscal year ending December 31,
2008, in the case of the Borrower), a copy of the audited consolidated balance
sheets of the Parent and its consolidated Subsidiaries and the Borrower and its
consolidated Subsidiaries and the unaudited consolidating balance sheets of the
Parent and its consolidated Subsidiaries and the Borrower and its consolidated
Subsidiaries, in each case as at the end of such year and the related audited
consolidated and unaudited consolidating statements of income and related
audited consolidated statements of cash flows for such year, setting forth in
the case of the Parent in comparative form the figures for the previous year,
reported on, in the case of such audited financial statements, without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
and the Borrower, (i) the unaudited consolidated and consolidating balance
sheets of the Parent and its consolidated Subsidiaries and the Borrower and its
consolidated Subsidiaries, in each case as at the end of such quarter, (ii) the
related unaudited consolidated statements of income for such quarter and the
portion of the fiscal year through the end of such quarter, (iii) the related
unaudited consolidating statements of income for the portion of the fiscal year
through the end of such quarter and (iv) related unaudited consolidated
statements of cash flows for the portion of the fiscal year through the end of
such quarter, setting forth in each case, in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

48



--------------------------------------------------------------------------------

6.2. Certificates; Other Information. Furnish to the Administrative Agent (and
the Administrative Agent shall furnish to each Lender) or, in the case of
clause (f), to the relevant Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
in respect of the financial covenants contained in Section 7.1, except as
specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrower and its Subsidiaries with the provisions
of this Agreement referred to therein as of the last day of the fiscal quarter
or fiscal year of the Borrower, as the case may be, including a detailed report
of Restricted Payments made by the Borrower to Holdings and a description of
Holdings’ or the Parent’s use thereof, as applicable;

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated financial model for
the period beginning with such fiscal year through and including 2011 in form
and substance reasonably satisfactory to the Administrative Agent (and in any
event containing at least the level of detail contained in the financial model
delivered pursuant to Section 5.1(f)) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

(d) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower,
Holdings and the Parent may make to, or file with, the SEC or notice of such
filing;

(e) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan; provided,
that if the Loan Parties or any Commonly Controlled Entity have not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Loan Parties and/or the Commonly Controlled Entities shall promptly make a
request for such documents or notices from such administrator or sponsor and the
Borrower shall provide copies of such documents and notices promptly after
receipt thereof; and

 

49



--------------------------------------------------------------------------------

(f) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

6.4. Conduct of Business and Maintenance of Existence, etc. (a) (i) Preserve,
renew and keep in full force and effect its corporate existence and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.5. Maintenance of Property; Insurance. (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.

(b) Carry and maintain, at its own expense, at least the minimum insurance
coverage set forth in this Section 6.5. The Borrower shall also carry and
maintain any other insurance that the Administrative Agent may reasonably
require from time to time. All insurance carried pursuant to this Section 6.5
shall be placed with such insurers having a minimum A.M. Best rating of A:X, and
be in such form, with terms, conditions, limits and deductibles as shall be
acceptable to the Administrative Agent.

(i) All Risk Property Insurance. The Borrower shall maintain all risk property
insurance covering against physical loss or damage, including but not limited to
fire and extended coverage, collapse, flood and earth movement. Coverage shall
be written on a replacement cost basis and shall contain an agreed amount
endorsement reasonably satisfactory to the Administrative Agent waiving any
coinsurance penalty.

(ii) Business Interruption. As an extension of the insurance required under
Section 6.5(b)(i), the Borrower shall maintain business interruption insurance,
or such other similar coverage, covering extra expenses. Such insurance shall
contain an agreed amount endorsement waiving any coinsurance penalty. The
deductibles on this policy shall not be greater than 30 days.

(iii) Comprehensive General Liability Insurance. The Borrower shall maintain
comprehensive general liability insurance written on an occurrence basis with a
limit of not less than $1,000,000. Such coverage shall include, but not be
limited to, premises/operations, explosion, collapse, underground hazards,
contractual liability, independent contractors, products/completed operations,
property damage and personal injury liability. Such insurance shall not contain
an exclusion for punitive or exemplary damages where insurable by law.

 

50



--------------------------------------------------------------------------------

(iv) Workers’ Compensation/Employer’s Liability. The Borrower shall maintain
workers’ compensation insurance in accordance with statutory provisions covering
accidental injury, illness or death of an employee of the Borrower while at work
or in the scope of his employment with the Borrower and employer’s liability in
an amount not less than $1,000,000.

(v) Automobile Liability. The Borrower shall maintain Automobile Liability
insurance covering owned, non-owned, leased, hired or borrowed vehicles against
bodily injury or property damage. Such coverage shall have a limit of not less
than $1,000,000.

(vi) Excess/Umbrella Liability. The Borrower shall maintain excess or umbrella
liability insurance in an amount not less than $15,000,000 written on an
occurrence basis providing coverage limits excess of the insurance limits
required under Sections 6.5(b)(iii), (b)(iv) (with respect to employer’s
liability only), and (b)(v). Such insurance shall follow form the primary
insurances and drop down in case of exhaustion of underlying limits and/or
aggregates. Such insurance shall not contain an exclusion for punitive or
exemplary damages where insurable by law.

(c) Ensure that each insurance policy carried and maintained in accordance with
this Section 6.5 is endorsed as follows:

(i) The Borrower or its Subsidiary, as applicable, shall be the named insured
and the Administrative Agent shall be additional insured and sole loss payee
with respect to policies described in Sections 6.5(b)(i) and (b)(ii). The
Borrower or its Subsidiary, as applicable, shall be the named insured and the
Administrative Agent shall be additional insured with respect to policies
described in Sections 6.5(b)(iii), (b)(iv) (to the extent allowed by law),
(b)(v), and (b)(vi). It shall be understood that any obligation imposed upon the
Borrower or any of its Subsidiaries including but not limited to the obligation
to pay premiums, shall be the sole obligation of the Borrower or such Subsidiary
and not that of the Administrative Agent;

(ii) with respect to the property policies described in Sections 6.5(b)(i) and
(b)(ii), the interests of the Administrative Agent shall not be invalidated by
any action or inaction of the Borrower or any of its Subsidiaries, or any other
person, and shall insure the Administrative Agent regardless of any breach or
violation by the Borrower or any of its Subsidiaries or any other person, of any
warranties, declarations or conditions of such policies;

(iii) inasmuch as the liability policies are written to cover more than one
insured, all terms conditions, insuring agreements and endorsements, with the
exception of the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured;

 

51



--------------------------------------------------------------------------------

(iv) the insurers thereunder shall waive all rights of subrogation against the
Administrative Agent any right of setoff or counterclaim and any other right to
deduction, whether by attachment or otherwise;

(v) such insurance shall be primary without right of contribution of any other
insurance carried by or on behalf of the Administrative Agent; and

(vi) if such insurance is canceled for any reason whatsoever, including
nonpayment of premium, or any changes are initiated by the Borrower or any of
its Subsidiaries or carrier which affect the interests of the Administrative
Agent, such cancellation or change shall not be effective as to the
Administrative Agent until 30 days, except for non-payment of premium which
shall be ten days, after receipt by the Administrative Agent of written notice
sent by registered mail from such insurer.

(d) At each policy renewal, but not less than annually, provide to the
Administrative Agent approved certification from each insurer or by an
authorized representative of each insurer. Such certification shall identify the
underwriters, the type of insurance, the limits, deductibles, and term thereof
and shall specifically list the special provisions delineated in Section 6.5(c)
above for such insurance required for this Section 6.5.

(e) (i) Pay as they become due all premiums for such insurance, and (ii) not
later than 15 days prior to the expiration of each policy to be furnished
pursuant to the provisions of this Section, deliver an opinion from the
Borrower’s independent insurance broker, acceptable to the Administrative Agent,
stating that all premiums then due have been paid and that, in the opinion of
such broker, the insurance then maintained by the Borrower is in accordance with
this section. Furthermore, upon its first knowledge, such broker shall advise
the Administrative Agent promptly in writing of any default in the payment of
any premiums or any other act or omission, on the part of any person, which
might invalidate or render unenforceable, in whole or in part, any insurance
provided by the Borrower hereunder.

(f) Promptly comply with and conform to (i) all provisions of each such
insurance policy, and (ii) all requirements of the insurers applicable to the
Borrower and its Subsidiaries or to any of their real properties or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration or
repair of any of their real Properties. The Borrower and its Subsidiaries shall
not use or permit the use of their real properties in any manner which would
permit any insurer to cancel any insurance policy or void coverage required to
be maintained by this Section.

(g) If (x) any of such real properties, or any part thereof, shall be destroyed
or damaged and the cost to repair and restore such destruction or damage shall
exceed $250,000 in the Borrower’s commercially reasonable judgment or (y) any
Tower shall be substantially destroyed, give immediate notice thereof to the
Administrative Agent. All insurance proceeds shall be paid to the Administrative
Agent to be applied to prepay the Revolving Credit Loans pursuant to
Section 2.7(a).

(h) At the option of the Borrower, maintain insurance required under this
Section 6.5 by means of one or more blanket insurance policies; provided,
however, that (A) any such policy shall specify, or the Borrower shall furnish
to the Administrative

 

52



--------------------------------------------------------------------------------

Agent a written statement from the insurer so specifying, the maximum amount of
the total insurance afforded by such blanket policy that is allocated to such
real properties and any sublimits in such blanket policy applicable to such real
properties, (B) each such blanket policy shall include an endorsement providing
that, in the event of a loss resulting from an insured peril, insurance proceeds
shall be allocated to such real properties in an amount equal to the coverages
required to be maintained by the Borrower as provided above and (C) the
protection afforded under any such blanket policy shall be no less than that
which would have been afforded under a separate policy or policies relating only
to such real properties.

(i) Make available to the Administrative Agent, upon reasonable advance notice,
the insurance policies carried and maintained with respect to the obligations of
the Borrower and its Subsidiaries under this Section 6.5. Upon request, the
Borrower shall furnish the Administrative Agent with copies of all insurance
policies, binders, and cover notes or other evidence of such insurance.
Notwithstanding anything to the contrary herein, no provision of this
Section 6.5 or any provision of this Agreement shall impose on the
Administrative Agent any duty or obligation to verify the existence or adequacy
of the insurance coverage maintained by the Borrower. The Administrative Agent,
at its sole option, may obtain such insurance if not provided by the Borrower
and in such event, the Borrower shall reimburse the Administrative Agent upon
demand for the cost thereof together with interest.

6.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired (such visits and inspections to
be coordinated by the Lenders to the extent reasonably practicable) and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers of the Borrower and its
Subsidiaries and with its independent certified public accountants; provided
that if no Default or Event of Default has occurred, such visits shall be
limited to once per fiscal quarter and such discussions shall be limited to once
per week.

6.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default (A) under any Contractual Obligation of
the Parent or any of its Subsidiaries beyond any period of grace provided in
such Contractual Obligation or (B) with respect to the 2005 Securitization
Arrangements, the 2006 Securitization Arrangements or the Additional
Securitization Arrangements, if any, whether or not any period of grace provided
with respect to the 2005 Securitization Arrangements, the 2006 Securitization
Arrangements or the Additional Securitization Arrangements, if any, has expired
or (ii) litigation, investigation or proceeding which may exist at any time
between the Parent or any of its Subsidiaries and any Governmental Authority,
that in either case, if not cured or if adversely determined, as the case may
be, could reasonably be expected to have a Material Adverse Effect;

 

53



--------------------------------------------------------------------------------

(c) any litigation or proceeding affecting the Parent or any of its Subsidiaries
or Securitization Subsidiaries in which the amount involved is $5,000,000 or
more and not covered by insurance or in which injunctive or similar relief is
sought (other than injunctive relief related to a land development approval for
a Tower);

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, a failure by any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA), including any “accumulated funding deficiency,” whether or not waived,
any determination that a Single Employer Plan is or is expected to be in “at
risk” status (within the meaning of Title IV of ERISA), the creation of any Lien
in favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan, or determination that
any Multiemployer Plan is or is expected to be in endangered or critical status
(within the meaning of Section 432 of the Code or Section 305 or Title IV of
ERISA), or (ii) the institution of proceedings or the taking of any other action
by the PBGC or the Borrower or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization, Insolvency, or endangered or critical status, of, any Plan;

(e) the following events, as soon as possible and in any event within ten days
after the Borrower knows or has reason to know thereof: (i) any development,
event, or condition that, individually or in the aggregate with other related
developments, events or conditions, could reasonably be expected to result in
the Borrower and its Subsidiaries sustaining a Material Environmental Loss;
(ii) any notice that any governmental authority may deny any application for a
material Environmental Permit sought by, or revoke or refuse to renew any
material Environmental Permit held by, the Borrower or any of its Subsidiaries;
and (iii) any Governmental Authority has identified the Borrower or any of its
Subsidiaries as a potentially responsible party under any Environmental Law for
the cleanup of Materials of Environmental Concern at any location, whether or
not owned, leased or operated by the Borrower or its Subsidiaries; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent, Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

6.8. Environmental Laws. (a) Comply in all material respects with, and use
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain any and all
Environmental Permits required for any of their current or intended operations
or for any property owned, leased or otherwise operated by any of them, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all Environmental
Permits required of them by any applicable Environmental Laws.

 

54



--------------------------------------------------------------------------------

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
the SBA Environmental Analysis Policy and promptly comply with all orders and
directives of all Governmental Authorities regarding Environmental Laws.

(c) Generate, use, treat, store, release, dispose of, and otherwise manage
Materials of Environmental Concern in a manner that would not reasonably be
expected to result in a material liability to the Borrower or any of its
Subsidiaries or to materially affect any real property owned or leased by any of
them; and take reasonable efforts to prevent any other Person from generating,
using, treating, storing, releasing, disposing of, or otherwise managing
Materials of Environmental Concern in a manner that could reasonably be expected
to result in a material liability to, or materially affect any real property
owned or operated by, the Borrower or any of its Subsidiaries.

6.9. Additional Collateral, etc. (a) With respect to any personal Property
acquired after the Effective Date by the Parent or any of its Subsidiaries
(other than (x) any leasehold, easement or fee interest in real property,
(y) any Property subject to a Lien expressly permitted by Section 7.3(g) and
(z) Property acquired by an Excluded Subsidiary) as to which the Administrative
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Property, including without limitation, the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

(b) With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Effective Date (which, for the purposes of this
paragraph, shall include any existing Subsidiary that ceases to be an Excluded
Subsidiary or Securitization Subsidiary), by the Parent or any of its
Subsidiaries, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by the Parent or any of
its Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including, without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions

 

55



--------------------------------------------------------------------------------

as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(c) With respect to any new Excluded Subsidiary (other than Excluded
Subsidiaries described in clause (B) of the definition of “Excluded
Subsidiaries” to the extent not permitted by Contractual Obligations of such
Excluded Subsidiaries with Persons who are not Affiliates) created or acquired
after the Effective Date by the Parent or any of its Subsidiaries, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable in order to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Excluded Subsidiary that is owned by the Parent or any of its
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Excluded Subsidiary be required to be
so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Parent or such
Excluded Subsidiary, as the case may be, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Lien of the Administrative Agent thereon, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

6.10. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request,
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Parent or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Parent or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

6.11. Cash Management. Maintain in effect at all times the cash management
systems described in Section 5.1(m) or alternative cash management systems
reasonably acceptable to the Administrative Agent.

 

56



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Revolving
Credit Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
(and in the case of Section 7.1(c) the Parent and in the case of Section 7.1(d)
the Securitization Subsidiaries) to, directly or indirectly:

7.1. Financial Condition Covenants.

(a) Consolidated Total Debt to Annualized Borrower EBITDA Ratio. Permit (x) on
any date during the term of this Agreement, the ratio of (i) Consolidated Total
Debt on such date to (ii) Annualized Borrower EBITDA for the fiscal quarter of
the Borrower most recently ended on or prior to such date to exceed 6.90 to 1.00
or (y) for a period of 30 consecutive days during the term of this Agreement,
the ratio of (i) the sum of (A) Consolidated Total Debt and (B) Net Hedge
Exposure to (ii) Annualized Borrower EBITDA for the fiscal quarter of the
Borrower most recently ended on or prior to the last day of such 30 day period
to exceed 6.90 to 1.00.

(b) Annualized Borrower EBITDA to Annualized Cash Interest Expense Ratio. Permit
the ratio of (i) Annualized Borrower EBITDA for any fiscal quarter of the
Borrower to (ii) Annualized Cash Interest Expense for such fiscal quarter to be
less than 2.00 to 1.00.

(c) Consolidated Total Net Debt to Consolidated Adjusted EBITDA Ratio. Permit
the ratio of (i) Consolidated Total Net Debt on any date during the term of this
Agreement to (ii) (x) Consolidated Adjusted EBITDA for the fiscal quarter of the
Parent most recently ended on or prior to such date multiplied by (y) four, to
exceed 9.90 to 1.00.

(d) CMBS Debt Service Coverage Ratio. Permit the CMBS Debt Service Coverage
Ratio on any date during the term of this Agreement to be less than 1.75 to
1.00.

7.2. Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of any of Holdings, the Borrower or a Wholly Owned Subsidiary
Guarantor to any other Loan Party;

(c) Indebtedness of the Borrower or any Subsidiary (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by
Section 7.3(g) in an aggregate principal amount not to exceed $5,000,000 at any
one time outstanding;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof or any shortening of the maturity of
any principal amount thereof);

 

57



--------------------------------------------------------------------------------

(e) Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any Wholly
Owned Subsidiary Guarantor or, solely with respect to reimbursement obligations
under removal bond surety arrangements, Securitization Subsidiaries;

(f) unsecured Indebtedness owing to sellers of Qualified Tower Portfolios and
constituting a portion of the consideration for the acquisition of such
Qualified Tower Portfolios by the Borrower or a Subsidiary Guarantor, so long as
(x) such Indebtedness (excluding any deferred purchase consideration which is
contingent) is subordinated to the Obligations on substantially the terms of
Schedule 7.2(f), (y) the aggregate principal amount of all Indebtedness under
this Section 7.2(f) at any one time outstanding shall not exceed $15,000,000
(including any deferred purchase consideration which is contingent) and (z) the
aggregate amount of all deferred purchase consideration which is contingent
under this Section 7.2(f) at any one time outstanding shall not exceed
$10,000,000; and

(g) Indebtedness owed to credit card companies which are used to pay operating
expenses associated with Towers and the Services Business and letters of credit
to secure such Indebtedness in an aggregate amount not exceeding $500,000 at any
one time outstanding;

provided, however, that none of the Subsidiaries owning, leasing, operating or
managing Towers may incur any of the Indebtedness permitted under clause
(e) above (other than pursuant to reimbursement obligations in respect of
payment or performance or removal bond surety arrangements in the ordinary
course of business) or clause (f) above (other than pursuant to any deferred
purchase consideration in the form of earn-outs which is contingent).

7.3. Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, and deposits to secure obligations under contracts
to purchase towers or other related assets;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

58



--------------------------------------------------------------------------------

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional Property after the Effective Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(c) to finance the acquisition of fixed or capital
assets, provided that (1) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (2) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness and (3) the amount of Indebtedness secured thereby is not
increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased (including landlord’s Liens on any property placed on
the property subject to such lease); and

(j) Liens on cash deposits not exceeding an aggregate amount equal to $500,000
to secure Indebtedness permitted by Section 7.2(g).

7.4. Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving corporation);

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor;

(c) any Subsidiary of the Borrower may be dissolved upon transfer of all of such
Subsidiary’s assets to a Subsidiary Guarantor or the Borrower; and

(d) any Subsidiary of the Borrower owning Towers may directly or indirectly
Dispose of all of its assets to special purpose entities, or any such Subsidiary
may be converted to a special purpose entity, in each case, pursuant to the
Additional Securitization Arrangements so long as the requirements of
Section 2.7(d) are complied with in connection therewith.

7.5. Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition (other than to the Parent or Holdings) in the ordinary
course of business of obsolete or worn out property, or surplus real property
not needed in the Borrower’s business;

 

59



--------------------------------------------------------------------------------

(b) the sale of inventory in the ordinary course of business (including, without
limitation, the leasing of space on Towers) and the sale of accounts receivable
in the ordinary course of business which, in the reasonable discretion of the
Borrower, should be sold to a collection agency in connection with the
compromise or collection thereof not to exceed $1,000,000 in the aggregate for
any fiscal year of the Borrower;

(c) Dispositions permitted by Section 7.4(b) and Dispositions of Cash
Equivalents;

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

(e) the Disposition (other than to the Parent or Holdings) of other assets
having a fair market value not to exceed $1,000,000 in the aggregate for any
fiscal year of the Borrower;

(f) the Disposition (other than to the Parent or Holdings) of Towers in exchange
for Towers with Tower Cash Flow at least equal in amount to the Tower Cash Flow
of such Disposed Towers;

(g) any Asset Sale (other than to the Parent or Holdings), including, without
limitation, pursuant to the Additional Securitization Arrangements, or Recovery
Event, provided, (x) in each case, that the requirements of Section 2.7(a),
2.7(b) or, in the case of Asset Sales pursuant to the Additional Securitization
Arrangements, 2.7(d), as applicable, are complied with in connection therewith
and (y) in the case of any Asset Sale, at least 90% of the consideration payable
for such Asset Sale is paid in cash on the date of such Disposition;

(h) Dispositions of (i) Towers that are not Qualified Towers,
(ii) work-in-progress related to cancelled sites and (iii) assets related to the
Services Business, provided that, in each case, the requirements of
Section 2.7(c) are complied with; and

(i) the Disposition of Towers or Tower sites by the Borrower or any of its
Subsidiaries to the Borrower or a Subsidiary Guarantor.

7.6. Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any Subsidiary, or enter into any derivatives or other
transaction with any financial

 

60



--------------------------------------------------------------------------------

institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating the Borrower or any Subsidiary to make payments to
such Derivatives Counterparty as a result of any change in market value of any
such Capital Stock (collectively, “Restricted Payments”), except that so long as
no Default or Event of Default exists immediately before and after giving effect
thereto:

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor;

(b) the Borrower may make Restricted Payments to Holdings, which will pay a
dividend to the Parent, to enable the Parent to pay mandatory cash interest on
Indebtedness of the Parent or Holdings, including but not limited to the
Convertible Senior Notes, in accordance with the terms of such Indebtedness;

(c) the Borrower may pay dividends to Holdings, (i) to permit Holdings to either
pay corporate overhead expenses incurred in the ordinary course of business or
pay a dividend to the Parent to pay such expenses in an aggregate amount not to
exceed $8,000,000 in any fiscal year, (ii) in an amount equal to the lesser of
(A) the amount of the Parent’s and Holding’s actual cash tax liability and
(B) the amount of taxes which are attributable to the Borrower and its
Subsidiaries as part of the consolidated group that includes the Parent and
Holdings and (iii) in an aggregate amount not to exceed $1,000,000 to permit the
Parent to redeem the Preferred Stock Purchase Rights in accordance with their
terms and to make payments in lieu of issuing fractional shares of Capital Stock
of the Parent in connection with the exercise of the Preferred Stock Purchase
Rights; provided that, in each case, no Default or Event of Default shall have
occurred and be continuing on the date of such dividend or after giving effect
to such dividend; and

(d) the Borrower may make Restricted Payments to Holdings or the Parent if at
the time of making any such Restricted Payment and after giving effect thereto
the ratio of Consolidated Total Debt to Annualized Borrower EBITDA, calculated
on a pro forma basis giving effect to such Restricted Payment and (x) removing
the financial results that would otherwise be included in such calculations in
respect of any Property Disposed of after such date and on or prior to the date
of making such Restricted Payment and (y) including the financial results that
would otherwise be excluded in such calculations in respect of any Property
acquired after such date and on or prior to the date of making such Restricted
Payment, would not exceed 6.00 to 1.00 (both before and after giving effect to
such Restricted Payment).

7.7. Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

 

61



--------------------------------------------------------------------------------

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b) and (e);

(d) loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses and excluding advances made to
employees in the form of federal income tax withholding payments paid by the
Borrower or any of its Subsidiaries) in an aggregate amount for the Borrower and
Subsidiaries of the Borrower not to exceed $250,000 at any one time outstanding;

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such investment or immediately after
giving effect thereto, is a Subsidiary Guarantor; and

(f) Other Investments if at the time of making any such Investment and after
giving effect thereto the ratio of Consolidated Total Debt to Annualized
Borrower EBITDA, calculated on a pro forma basis giving effect to such
Investment and (x) removing the financial results that would otherwise be
included in such calculations in respect of any Property Disposed of after such
date and on or prior to the date of making such Investment and (y) including the
financial results that would otherwise be excluded in such calculations in
respect of any Property acquired after such date and on or prior to the date of
making such Investment, would not exceed 6.00 to 1.00 (both before and after
giving effect to such Investment).

7.8. Limitation on Modifications of Certain Documents. Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) its certificate of
incorporation, the 2005 Securitization Arrangements, the 2006 Securitization
Arrangements or the Additional Securitization Arrangements, if any, including
the CMBS Loan Agreement and the CMBS Management Agreement, in any manner
reasonably determined by the Administrative Agent to be materially adverse to
the Lenders.

7.9. Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary Guarantor) unless such transaction is (a) otherwise permitted under
this Agreement, (b) in the ordinary course of business of the Borrower or such
Subsidiary, as the case may be, and (c) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.

7.10. Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary, except (i) to the extent
permitted by Section 7.2(c) and (ii) to the extent in respect of no more than
ten Towers and the related Tower sites at any one time outstanding and in the
case of this clause (ii) which transactions do not require more than nominal
lease payments to be made by the Borrower or any of its Subsidiaries.

 

62



--------------------------------------------------------------------------------

7.11. Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any guarantor, its
obligations under the Guarantee and Collateral Agreement, other than (a) this
Agreement and the other Loan Documents and (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby).

7.12. Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents or (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

7.13. Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

7.14. Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.

7.15. Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31.

7.16. Restrictions on Activities of the CMBS Manager. Permit the CMBS Manager to
take any action not permitted by Section 18 of the CMBS Management Agreement as
in existence on the date hereof, notwithstanding that such action may be
permitted thereunder with the consent of any other Person.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Revolving Credit Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Revolving Credit Loan or
Reimbursement Obligations, or any other amount payable hereunder or under any
other Loan Document, within five days after any such interest or other amount
becomes due in accordance with the terms hereof; or

 

63



--------------------------------------------------------------------------------

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 4.16, clause (i) or (ii) of Section 6.4(a) (with
respect to the Borrower only), Section 6.7(a), Section 6.7(b)(i), Section 6.9,
Section 6.10, Section 6.11 or Section 7 of this Agreement or Section 5 of the
Guarantee and Collateral Agreement; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section) and in each case, such
default shall continue unremedied for a period of 30 days; or

(e) The Parent, any of its Subsidiaries or any Securitization Subsidiaries shall
(i) default in making any payment of any principal of any Indebtedness
(including, without limitation, any Guarantee Obligation, but excluding the
Revolving Credit Loans) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $1,000,000; or

(f) (i) The Parent or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Parent or
any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Parent or any of its Subsidiaries any case, proceeding

 

64



--------------------------------------------------------------------------------

or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Parent or any of its Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Parent or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) the
failure to make by its due date a required installment under Section 412(m) of
the Code with respect to any Single Employer Plan, (iii) the failure by any Loan
Party or any Commonly Controlled Entity to make any required contribution to any
Multiemployer Plan, (iv) any Plan shall fail to satisfy the minimum funding
standards (as defined in Section 302 of ERISA), including any “accumulated
funding deficiency,” whether or not waived, applicable to it, (v) the
determination that any Plan is or is expected to be in “at risk” status (within
the meaning of Title IV of ERISA), or any Lien in favor of the PBGC or a Plan
shall arise on the assets of any Loan Party or any Commonly Controlled Entity,
(vi) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (vii) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (viii) the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, or the endangered or critical status (within
the meaning of Section 432 of the Code or Section 305 of ERISA or Title IV of
ERISA) of, a Multiemployer Plan or (ix) any other event or condition shall occur
or exist with respect to a Plan; and in each case in clauses (i) through
(ix) above, such event or condition, together with all other such events or
conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against the Parent or any
of its Subsidiaries involving for the Parent and its Subsidiaries taken as a
whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $5,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

 

65



--------------------------------------------------------------------------------

(k) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than Steven Bernstein, shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 20% of the economic or voting interests of outstanding common stock of
the Parent; (ii) the Parent shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of
Holdings free and clear of all Liens (except Liens created by the Guarantee and
Collateral Agreement); (iii) Holdings shall cease to own and control, of record
and beneficially, directly or indirectly (through Subsidiaries that are not
Excluded Subsidiaries), 100% of each class of outstanding Capital Stock of the
Borrower free and clear of all Liens (except Liens created by the Guarantee and
Collateral Agreement); or (iv) the Borrower shall cease to own and control, of
record and beneficially, directly or indirectly (through Subsidiaries that are
not Excluded Subsidiaries), 100% of each class of outstanding Capital Stock of
SBA Network Management, Inc. free and clear of all Liens (except Liens created
by the Guarantee and Collateral Agreement); or

(l) The Parent and its consolidated Subsidiaries incur a federal tax liability
resulting from the cancellation of the Parent’s Indebtedness; or

(m) Any Person other than the Borrower, a Subsidiary of the Borrower or SBA
Network Management, Inc. shall become the CMBS Manager or, if any, the Person
acting in a capacity analogous to the CMBS Manager pursuant to any Additional
Securitization Arrangements;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Revolving Credit Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Credit Commitments to be terminated forthwith, whereupon the Revolving Credit
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Revolving Credit Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drawings under such Letters of
Credit,

 

66



--------------------------------------------------------------------------------

and the unused portion thereof after all such Letters of Credit shall have
expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).

SECTION 9. THE AGENTS

9.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

9.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

9.3. Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other

 

67



--------------------------------------------------------------------------------

document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any of
the Loan Parties), independent accountants and other experts selected by such
Agent. The Agents may deem and treat the payee of any Note as the owner thereof
for all purposes unless such Note shall have been transferred in accordance with
Section 10.6 and all actions required by such Section in connection with such
transfer shall have been taken. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders or any other instructing
group of Lenders specified by this Agreement) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Revolving Credit Loans.

9.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Revolving Credit Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial

 

68



--------------------------------------------------------------------------------

and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, no Agent
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of such Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates.

9.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by a Loan Party and without limiting the
obligation of each Loan Party to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Revolving Credit Commitments shall have terminated and the Revolving
Credit Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), for, and to save
each Agent harmless from and against, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Revolving Credit Loans) be
imposed on, incurred by or asserted against such Agent in any way relating to or
arising out of, the Revolving Credit Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Revolving Credit Loans and all other amounts payable
hereunder.

9.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its
Revolving Credit Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

9.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon fifteen days’ notice to the Lenders and the Borrower.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former

 

69



--------------------------------------------------------------------------------

Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Revolving Credit Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is fifteen days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

9.10. Authorization to Release Liens. The Administrative Agent is hereby
irrevocably authorized by each of the Lenders to release any Lien covering any
Property of the Borrower or any of its Subsidiaries that is the subject of a
Disposition which is permitted by this Agreement or which has been consented to
in accordance with Section 10.1 and to release any obligations under any Loan
Document of any Person being Disposed of in such Disposition or which has been
consented to in accordance with Section 10.1 or which is converted to a special
purpose entity pursuant to the Additional Securitization Arrangements so long as
the requirements of Section 2.7(d) are complied with in connection therewith.

9.11. The Co-Syndication Agents; Co-Documentation Agents. Neither the
Co-Syndication Agents nor the Co-Documentation Agents, in their respective
capacities as such, shall have any duties or responsibilities, or shall incur
any liability, under this Agreement and the other Loan Documents.

SECTION 10. MISCELLANEOUS

10.1. Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) forgive or reduce the principal amount or extend the final scheduled date of
maturity of any Revolving Credit Loan or Reimbursement Obligation, reduce the
stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof, or increase the amount or extend the expiration
date of any Revolving Credit Commitment of any Lender, in each case without the
consent of each Lender directly affected thereby;

 

70



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, in each case without the consent of all Lenders;

(iii) amend, modify or waive any provision of Section 2.13 without the consent
of each Lender directly affected thereby;

(iv) amend, modify or waive any provision of Section 9 or any other provision of
any Loan Document affecting the rights or responsibilities of the Administrative
Agent, without the consent of the Administrative Agent;

(v) amend, modify or waive any provision of Section 3 without the consent of the
Issuing Lender; or

(vi) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6, without the
consent of all Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Revolving Credit Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section; provided, that delivery of an executed
signature page of any such instrument by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

10.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrower and the Administrative Agent, as
follows and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or on Schedule I to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 

71



--------------------------------------------------------------------------------

The Borrower:    SBA Senior Finance, Inc.    5900 Broken Sound Parkway NW   
Boca Raton, Florida 33487    Attention: Jeffrey A. Stoops    Telecopy: (561)
997-0343    Telephone: (561) 995-7670 with a copy to:    Attention: Thomas P.
Hunt    Telecopy: (561) 989-2941    Telephone: The Administrative Agent:   
Toronto Dominion (Texas) LLC    32 West 52nd Street    New York, NY 10019-6101
   Attention: Manager, Agency Services    Telecopy: 416-307-3826 Issuing Lender:
   As notified by such Issuing Lender to the Administrative Agent and the
Borrower

provided that any notice, request or demand to or upon the Administrative Agent,
any Issuing Lender or any Lender shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4. Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Credit Loans and other extensions of credit hereunder.

10.5. Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Agents for all their reasonable out-of-pocket costs and expenses incurred in
connection with the syndication of the Revolving Credit Facility and the
development, preparation and

 

72



--------------------------------------------------------------------------------

execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements and other charges of counsel to the
Administrative Agent and the charges of Intralinks, (b) to pay or reimburse each
Lender and the Agents for all their costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any other documents prepared in connection herewith or
therewith, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and disbursements and other charges of in-house
counsel) to each Lender and of counsel to the Agents, (c) to pay, indemnify, or
reimburse each Lender and the Agents for, and hold each Lender and the Agents
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, or
reimburse each Lender, the Agents, their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Revolving Credit Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of Parent, any of its Subsidiaries or
Securitization Subsidiaries or any property at any time owned, leased, or in any
way used by Parent, any Subsidiary or Securitization Subsidiary of Parent or any
other entity for which Parent or any of its Subsidiaries or Securitization
Subsidiaries is alleged to be responsible, and the fees and disbursements and
other charges of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party hereunder (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by unauthorized
persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries and Securitization Subsidiaries not
to assert, and hereby waives and agrees to cause its Subsidiaries and
Securitization Subsidiaries so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
shall be payable not later than 30 days after written demand therefor.
Statements

 

73



--------------------------------------------------------------------------------

payable by the Borrower pursuant to this Section shall be submitted to Pam Kline
(Telephone No. (561) 226-9232) (Fax No. (561) 989–2940), at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section shall survive repayment of the Revolving
Credit Loans and all other amounts payable hereunder.

10.6. Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Agents, all future holders of the Revolving Credit Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Agents and each Lender.

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Revolving
Credit Loan owing to such Lender, any Revolving Credit Commitment of such Lender
or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Revolving Credit Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Agents shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. In no
event shall any Participant under any such participation have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would require the consent of all Lenders
pursuant to Section 10.1. The Borrower agrees that if amounts outstanding under
this Agreement and the Revolving Credit Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 10.7(a) as fully as if such
Participant were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
with respect to its participation in the Revolving Credit Commitments and the
Revolving Credit Loans outstanding from time to time as if such Participant were
a Lender; provided that, in the case of Section 2.15, such Participant shall
have complied with the requirements of said Section and provided, further, that
no Participant shall be entitled to receive any greater amount pursuant to any
such Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof

 

74



--------------------------------------------------------------------------------

or, with the consent of the Administrative Agent, the Issuing Lender and, other
than upon the occurrence and during the continuance of a Default or Event of
Default, the Borrower (which, in each case, shall not be unreasonably withheld
or delayed), to an additional bank, financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of
Exhibit D, executed by such Assignee and such Assignor (and, where the consent
of the Administrative Agent, the Issuing Lender or the Borrower is required
pursuant to the foregoing provisions, by such other Persons) and delivered to
the Administrative Agent for its acceptance and recording in the Register;
provided that no such assignment to an Assignee (other than any Lender, Related
Fund or any affiliate of a Lender or Related Fund) shall be in an aggregate
principal amount of less than $2,000,000 (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrower and the Administrative Agent; provided further
that, after giving effect to such assignment, the aggregate principal amount of
such Assignor’s Revolving Credit Commitment or Revolving Credit Loans shall be
at least $2,000,000 (other than in the case of an assignment to a Related Fund
or to an affiliate of such Assignor or of all of a Lender’s interests under this
Agreement), unless otherwise agreed by the Borrower and the Administrative
Agent. Upon such execution, delivery, acceptance and recording, from and after
the effective date determined pursuant to such Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with Revolving Credit Commitments and/or Revolving Credit Loans as set
forth therein, and (y) the Assignor thereunder shall, to the extent provided in
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto, except as to Section 2.14, 2.15 and 10.5). For
purposes of the minimum assignment amounts set forth in this paragraph, multiple
assignments by two or more Related Funds shall be aggregated. For the purposes
of the minimum Revolving Credit Commitment and Revolving Credit Loans to be held
by any Assignor after giving effect to any assignment, such amounts shall be
aggregated in respect of each Lender and its affiliates or Related Fund, if any.

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Revolving Credit Commitment of, and
principal amount of the Revolving Credit Loans owing to, each Lender from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, each Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Revolving
Credit Loans and any Notes evidencing such Revolving Credit Loans recorded
therein for all purposes of this Agreement. Any assignment of any Revolving
Credit Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Revolving Credit Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Revolving Credit Loan, accompanied by a duly executed Assignment
and Acceptance; thereupon one or more new Notes in the same aggregate principal
amount shall be issued to the designated Assignee, and the old Notes shall be
returned by the Administrative Agent to the Borrower marked “canceled.” The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

75



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable (y) in connection with an assignment by or to any Agent or (z) in the
case of an Assignee which is already a Lender or is an affiliate or Related Fund
of a Lender or a Person under common management with a Lender), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Note of the assigning Lender) a new
Note to the order of such Assignee in an amount equal to the Revolving Credit
Commitment assumed or acquired by it pursuant to such Assignment and Acceptance
and, if the Assignor has retained a Revolving Credit Commitment, upon request, a
new Note to the order of the Assignor in an amount equal to the Revolving Credit
Commitment retained by it hereunder. Such new Note or Notes shall be dated the
Effective Date and shall otherwise be in the form of the Note or Notes replaced
thereby.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Revolving Credit Loans and
Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests in Revolving Credit Loans and
Notes, including, without limitation, any pledge or assignment by a Lender of
any Revolving Credit Loan or Note to any Federal Reserve Bank in accordance with
applicable law.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Revolving Credit Loan that such Granting Lender would
otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Revolving Credit Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Revolving Credit
Loan, the Granting Lender shall be obligated to make such Revolving Credit Loan
pursuant to the terms hereof. The making of a Revolving Credit Loan by an SPC
hereunder shall utilize the Revolving Credit Commitment of the Granting Lender
to the same extent, and as if, such Revolving Credit Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 10.6(g),

 

76



--------------------------------------------------------------------------------

any SPC may (A) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Revolving Credit Loans
to the Granting Lender, or with the prior written consent of the Borrower and
the Administrative Agent (which consent shall not be unreasonably withheld) to
any financial institutions providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Revolving
Credit Loans, and (B) disclose on a confidential basis any non-public
information relating to its Revolving Credit Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. This paragraph (g) may not be amended without
the written consent of any SPC with Revolving Credit Loans outstanding at the
time of such proposed amendment.

10.7. Adjustments; Set-off. (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall at any time receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Obligations, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Obligations, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.

 

77



--------------------------------------------------------------------------------

10.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Agents or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12. Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

78



--------------------------------------------------------------------------------

(b) neither the Agents nor any Lender has any fiduciary relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Agents and the
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Borrower and the Lenders.

10.14. Confidentiality; Public Disclosure. (a) Each of the Agents and the
Lenders agrees to keep confidential all non-public information provided to it by
any Loan Party pursuant to this Agreement that is designated by such Loan Party
as confidential; provided that nothing herein shall prevent any Agent or any
Lender from disclosing any such information (i) to any Agent, any other Lender
or any affiliate of any thereof, (ii) to any Participant or Assignee (each, a
“Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (iii) any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (iv) any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (v) upon the request or demand of any Governmental Authority
having jurisdiction over it, (vi) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (vii) in connection with any litigation or similar
proceeding, (viii) that has been publicly disclosed other than in breach of this
Section, (ix) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (x) in connection with the
exercise of any remedy hereunder or under any other Loan Document.

(b) None of the Loan Parties shall issue any press release or other public
disclosure (other than any filing required to be made with the SEC) using the
name of any of the Lenders or any affiliate of a Lender in connection with this
transaction without both (i) providing any such Lender with at least two (2)
Business Days’ prior notice and (ii) obtaining the Lender’s or such Lender’s
affiliate’s prior written consent. Nothing in the immediately preceding sentence
shall prevent any disclosure of the name of any Lender or of any affiliate of
such Lender to the extent (and only to the extent) required by any Requirement
of Law, provided that, the person or entity making such disclosure shall
nonetheless consult with the affected Lender or the relevant affiliate of such
Lender prior to issuing such press release or other public disclosure.

(c) Notwithstanding the foregoing, the Lenders and their Affiliates shall have
the right to (i) list and exhibit the Borrower’s name and logo, as provided by
the Borrower from time to time, and describe the transaction that is the subject
of this Agreement in their marketing materials and (ii) post such information,
including, without limitation, a customary “tombstone,” on their web site.

 

79



--------------------------------------------------------------------------------

10.15. Release of Collateral Security and Guarantee Obligations.
(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in any Collateral being
Disposed of in such Disposition and to release any guarantee obligations under
any Loan Document of any Person being Disposed of in such Disposition or which
is converted to a special purpose entity pursuant to the Additional
Securitization Arrangements so long as the requirements of Section 2.7(d) are
complied with in connection therewith, to the extent necessary to permit
consummation of such Disposition or substitutions in accordance with the Loan
Documents.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full, all Revolving Credit
Commitments have terminated or expired and no Letter of Credit shall be
outstanding, upon request of the Borrower, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Subsidiary Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

10.16. Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

80



--------------------------------------------------------------------------------

10.17. Delivery of Lender Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender.

10.18. WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SBA SENIOR FINANCE, INC.

By:  

/s/ Jeffrey A. Stoops

Name:   Jeffrey A. Stoops Title:   President and CEO

TORONTO DOMINION (TEXAS) LLC, as Administrative Agent

By:  

/s/ Ian Murray

Name:   Ian Murray Title:   Authorized Signatory

WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent

By:  

/s/ Marc Birenbaum

Name:   Marc Birenbaum Title:   Director

LEHMAN COMMERCIAL PAPER INC., as Co-Syndication Agent

By:  

/s/ Ritam Bhalla

Name:   Ritam Bhalla Title:   Authorized Signatory

CITICORP NORTH AMERICA, INC., as Co-Documentation Agent

By:  

/s/ Ross Levitsky

Name:   Ross Levitsky Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Documentation Agent By:  

/s/ Christophe Vohmann

Name:   Christophe Vohmann Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1

PRICING GRID FOR REVOLVING CREDIT LOANS

 

Pricing Ratio   

Eurodollar

Loans

   

Base Rate

Loans

  > 6.0    3.00 %   2.00 % £ 6.0 to > 4.5    2.50 %   1.50 % £ 4.5 to > 3.0   
2.00 %   1.00 % £ 3.0    1.50 %   0.50 %

Changes in the Applicable Margin resulting from changes in the Pricing Ratio
shall become effective on each Adjustment Date, and any such change shall remain
in effect until the next Adjustment Date. The “Adjustment Date” in respect of
each fiscal period shall be the date on which financial statements are delivered
to the Lenders pursuant to Section 6.1 (but in any event not later than the
45th day after the end of each of the first three quarterly periods of each
fiscal year or the 90th day after the end of each fiscal year, as the case may
be). If any financial statements referred to above are not delivered within the
time periods specified above, then, until such financial statements are
delivered, the Pricing Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 6.0 to 1. In addition, at all times while an Event of Default shall
have occurred and be continuing, the Pricing Ratio shall for the purposes of
this definition be deemed to be greater than 6.0 to 1. Each determination of the
Pricing Ratio pursuant to this definition shall be made with respect to the
fiscal quarter of the Borrower ending at the end of the period covered by the
relevant financial statements.



--------------------------------------------------------------------------------

SCHEDULE 7.2(f)

SELLER SUBORDINATION TERMS

The payment of any amounts in respect of this note is and shall be subordinated
and junior, in the manner hereinafter set forth, in right of payment to the
prior payment in full of all obligations of [Loan Party] with respect to present
and future indebtedness, including interest, expenses and indemnities whether
before or after the institution by or against [Loan Party] of proceedings under
Title 11 of the United States Code, for borrowed money, letters of credit and
interest rate protection products from banks, trust companies, finance
companies, insurance companies, pension plans, mutual funds, venture capital
firms and other private or public institutional lenders (“Senior Indebtedness”).
This note is hereby subordinated as a claim against [Loan Party] or any of its
assets, whether such claim is in the ordinary course of business or in the event
of any dissolution, liquidation, bankruptcy, receivership or reorganization of
[Loan Party] (together, a “Reorganization”), to the prior payment in full of the
Senior Indebtedness.

Unless and until all Senior Indebtedness has been paid in full, no payment of
principal or interest on this note shall be made; provided, however, that [Loan
Party] may pay principal of and interest on this note when and as due so long as
immediately after giving effect to such payment (a) the holders of Senior
Indebtedness or their representative have not furnished the holder of this note
with notice of an event of default that would permit holders of Senior
Indebtedness to accelerate the maturity thereof and (b) such event of default
has not been waived or cured. In the event of any Reorganization, all Senior
Indebtedness shall first be paid in full in cash before any payment is made on
account of this note, and the holder hereof authorizes the holders of Senior
Indebtedness to prove any claim on this note in a Reorganization to such extent,
and to take any other action necessary to effectuate the foregoing. If a payment
is made to the holder of this note in violation of the foregoing provisions,
such payment shall be held by such holder in trust for the benefit of the
holders of Senior Indebtedness.

So long as any Senior Indebtedness is outstanding and its maturity has not been
accelerated, the holder of this note will not exercise any remedies, including
acceleration or commencing or joining in any proceeding seeking to effect a
Reorganization; provided, however, that the holder of this note may exercise all
such remedies if (i) an event of default in payment of this note has occurred
and is continuing and (ii) either (A) the holders of Senior Indebtedness or
their representative have not furnished the holder of this note with notice of
an event of default that would permit holders of Senior Indebtedness to
accelerate the maturity thereof or (B) if such a notice has been furnished, such
event of default has not been waived or cured.

The holder of this note covenants to execute and deliver such further
instruments and to take such further action as [Loan Party] or any holder of
Senior Indebtedness may at any time reasonably request in order to carry out the
intent of the subordination provisions of this note. The holder of this note
acknowledges and agrees, by acceptance hereof, that the provisions of this
paragraph are for the benefit of the holders from time to time of Senior
Indebtedness and may be enforced by them against the holder of this note and
that the holders of Senior Indebtedness have relied upon and will continue to
rely upon the subordination provided for herein. The holder of this note hereby
waives notice or proof of reliance hereon.